Exhibit 10.1

 

LOGO [g496148g26d14.jpg]

 

 

Sublessor:   

Boomerang.com, Inc., a

California corporation

   Subleased Premises:    2100 Geng Road, Suite 102          Palo Alto, CA 94303
Sublessee:   

Telik, Inc., a Delaware

corporation

   Date:    February 27, 2013

 

1.

Parties:

This Sublease is made and entered into as of February 27, 2013 by and between
Boomerang.com, Inc. (“Sublessor”), and Telik, Inc. (“Sublessee”), under the
Master Lease dated October 5, 2009 between EOP-Embarcadero Place, L.L.C., a
Delaware limited liability company, as “Landlord” (hereunder, “Master Lessor”),
and Sublessor, as “Tenant.” A copy of the Master Lease is attached hereto as
Exhibit “A” and incorporated herein by this reference.

 

2.

Provisions Constituting Sublease:

2.1       This Sublease is subject to all of the terms and conditions of the
Master Lease. During the Term of this Sublease, Sublessee hereby assumes and
agrees to perform all of the obligations of Lessee under the Master Lease to the
extent said obligations apply to the Subleased Premises and Sublessee’s use of
the common areas, except as specifically set forth herein. Sublessor hereby
agrees to cause Master Lessor, under the Master Lease, to perform all of the
obligations of Master Lessor thereunder to the extent said obligations apply to
the Subleased Premises and Sublessee’s use of the common areas. Sublessee shall
not commit or permit to be committed on the Subleased Premises or on any other
portion of the Project any act or omission which violates any term or condition
of the Master Lease. Except to the extent waived or consented to in writing by
the other party or parties hereto who are affected thereby, neither of the
parties hereto will, by renegotiation of the Master Lease, assignment,
subletting, default or any other voluntary action, avoid or seek to avoid the
observance or performance of the terms to be observed or performed hereunder by
such party but, will at all times, in good faith assist in carrying out all the
terms of this Sublease and in taking all such action as may be necessary or
appropriate to protect the rights of the other party or parties hereto who are
affected thereby against impairment.

2.2       All of the terms and conditions contained in the Master Lease are
incorporated herein, except as specifically provided below, and shall together
with the terms and conditions specifically set forth in this Sublease constitute
the complete terms and conditions of this Sublease. The following paragraphs of
the Master Lease shall not be included in this Sublease: 1.3.2; 1.4; 1.8; 1.12;
1.15; Exhibit B Work Letter; 4- Expenses and Taxes, except any expenses in
excess of 2013 Base Year which is defined as $1.20/rsf/month ($3,690.00) for all
the operating expenses as defined in paragraph 5, which excess, if any, above
said 2013 Base Year shall be at Sublessee’s cost as further defined herein;
Exhibit F: 2, 3, and 5.

 

Page 1 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

3.

Premises:

Sublessor leases to Sublessee and Sublessee leases from Sublessor the Subleased
Premises upon all of the terms, covenants and conditions contained in this
Sublease. The Subleased Premises consist of approximately 3075 rentable square
feet, located at 2100 Geng Road, Suite 102, Palo Alto, CA 94303, as shown and
described in Exhibit “B”.

 

4.

Rent:

Rent is defined as full service that includes the Base Rent, Tenant’s Share of
Expenses, and Tenant’s Share of Taxes (as defined in the Master Lease). Upon
execution of this Agreement, Sublessee shall pay to Sublessor the first month’s
Rent (to be applied to Rent for March, 2013) in the amount of Eleven Thousand
Five Hundred Thirty One and 25/100 Dollars ($11,531.25). Sublessee shall pay the
second month’s Rent on March 28, 2013 (to be applied to Rent for April, 2013),
for which Sublessee shall pay a partial amount due should the sublease commence
on a day other than the first of the month.

The Rent is defined as $11,531.25/month, which amount includes Tenant’s Share of
Expenses and Taxes (as those terms are defined in the Master Lease) for the 2013
Base Year, for the entire sublease term and shall be due and payable the 28th of
each month as further defined below.

Prepaid Rent:

Upon execution of this Sublease, Sublessee shall deposit into an escrow account
the sum of Two Hundred Nineteen Thousand Ninety-Three and 75/100 Dollars
($219,093.75) (the “Rent Escrow Amount”), which amount equals the total Rent due
for the remaining term (May 1, 2013 – November 30, 2014) of the Sublease.

The Rent Escrow Amount shall be paid into an escrow account, set up by the
Sublessee, at Sublessee’s cost as defined in Exhibit D. Sublessor hereby
approves the form of the Escrow Agreement between Sublessee and The Bank of New
York Mellon, a copy of which is attached hereto to Exhibit “D” (the “Rent
Escrow”). The monthly Rent shall be wired monthly to Sublessor’s bank account no
later than the 28th of each month with first payment due April 28, 2013 for May
2013 Rent due.

If Sublessor has not received the monthly Rent by the 31st to Sublessor account
a late penalty charge of 10% of the overdue amount shall apply and be due with
the monthly rent within 3 business days.

Should Sublessor default in rent payment to the Master Lessor beyond any cure
period as defined in the Master Lease, Sublessee, with written notice to
Sublessor and Master Lessor, may elect to pay the monthly rent due under this
Sublease directly to the Master Lessor at such time.

 

Page 2 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

Sublessor bank information:

Bank - Wells Fargo

Checking Account - the number is 9976334061

Incoming WIRE – the routing number is 121000248

ACH/direct deposit – the routing number is 121042882

 

5.

Operating Expenses:

Operating expenses for the Base Year/calendar year 2013 has been defined by the
Master Lessor as $1.20/rsf/month; Sublessee shall be responsible for any
increase in the Base Year operating expenses specific to their sublease term
(assessed on an annual basis). Sublessor is billed for the increase and will
bill Sublessee accordingly. Sublessee payment shall be paid to Sublessor
directly or if approved by Sublessor in writing at such time, Sublessee to pay
such amount to Master Lessor with cc to Sublessor within 3 business days of
receipt.

In addition, should Sublessee use after hour HVAC or incur other costs specific
to Sublessee occupancy, Sublessor will provide the billing received by Master
Lessor (usually received monthly if applicable). Within 3 business days of
receipt Sublessee shall pay Sublessor accordingly or if approved by Sublessor in
writing at such time, Sublessee to pay such amount directly to Master Lessor
with cc to Sublessor.

 

6.

Signage:

Sublessee shall have the right to install monument signage and signage at the
entry to the space according to building standard and approval of Master Lessor
at Sublessee sole cost.

 

7.

Security Deposit/First Month Rent:

Upon execution of this Agreement, Sublessee shall deliver to Sublessor (i) a
non-interest bearing Security Deposit in the amount of Twelve Thousand Dollars
($12,000.00), and (ii) the first month’s Base Rent in the amount of Eleven
Thousand Five Hundred Thirty-One and 25/100ths Dollars ($11,531.25), for a total
of Twenty-Three Thousand Five Hundred Thirty-One and 25/100ths Dollars
($23,531.25). Provided that no Default by Tenant exists upon the expiration or
earlier termination of this Lease, Sublessor shall return to Sublessee, within
the timeline defined in the Master Lease after Sublessee has vacated the
Subleased Premises, the Security Deposit less any sums due and owing to
Sublessor.

 

8.

Rights of Access and Use:

8.1     Use:

Sublessee shall use the Subleased Premises only for those purposes permitted in
the Master Lease, unless Sublessor and Master Lessor consent in writing to other
uses prior to the commencement thereof.

 

Page 3 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

  8.2

Furniture, Fixtures & Equipment (FF&E):

All personal property itemized in the attached Inventory List (Exhibit “C”)
shall remain in place and become the property of the Sublessee after a bill of
sale payment of $1.00 is executed and paid with the Sublease execution (attached
Exhibit “B-1”). The following 4 items are defined in the FF& E list and shall
remain the property of Sublessor but shall remain in the premises for Sublessee
use during the term: conference room table, conference room white board,
refrigerator and TV (the “Sublessor-Retained Personal Property”). Sublessor
shall remove the Sublessor-Retained Personal Property within 7 days prior to the
Sublease termination date.

 

9.

Sublease Term:

9.1     Sublease Term:

The Sublease Term shall be for the period commencing on the later of
(i) March 1, 2013 and (ii) the date that Master Lessor consents in writing to
this Sublease, and continuing through November 30, 2014. In no event shall the
Sublease Term extend beyond the Term of the Master Lease.

9.2     Inability to Deliver Possession:

In the event Sublessor is unable to deliver possession of the Subleased Premises
at the commencement of the term, Sublessor shall not be liable for any damage
caused thereby nor shall this Sublease be void or voidable, but Sublessee shall
not be liable for Rent until such time as Sublessor offers to deliver possession
of the Subleased Premises to Sublessee, but the term hereof shall not be
extended by such delay. If Sublessee, with Sublessor’s consent, takes possession
prior to commencement of the term, Sublessee shall do so subject to all the
covenants and conditions hereof and shall pay Rent for the period ending with
the commencement of the term at the same rental as that prescribed for the first
month of the term prorated at the rate of 1/30th thereof per day. In the event
that Sublessor is unable to obtain Master Lessor’s written consent to this
Sublease per the Master Lease terms (Article 14 of the Master Lease) and per the
Master Lessor timeline defined (Article 14.1 of the Master Lease)., Sublessee
shall have the right to terminate this Sublease by written notice to Sublessor,
at which time Sublessor shall return all prepaid Rent or other payments
previously delivered by Sublessee to Sublessor, and Sublessee shall terminate
the Rent Escrow and receive a refund of all monies previously deposited therein.

10.   Notices:

All notices, demands, consents and approvals which may or are required to be
given by either party to the other hereunder shall be given in the manner
provided in the Master Lease at the addresses shown below. Sublessor shall
notify Sublessee of any Event of Default under the Master Lease, or of any other
event of which Sublessor has actual knowledge which will impair Sublessee’s
ability to conduct its normal business at the Subleased Premises, as soon as
reasonably practicable following Sublessor’s receipt of notice from the Master
Lessor of an Event of Default or actual knowledge of such impairment.

 

Page 4 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

Sublessor’s Address:  

  Boomerang.com, Inc.

  Sublessee’s Address:  

  Telik, Inc.

    P.O. Box 60417    

  700 Hansen Way

  Palo Alto, CA 94303

 

 

  Palo Alto, CA 94306

   

 

Attention:     Elaine W. Kearney   Attention:  

William Kaplan, Vice President, General Counsel and Corporate Secretary

Phone Number:  

 

  650-798-1009 (office)

  650-867-0336 (cell)

  Phone Number:  

 

  650-845-7721

  Cell: 408-420-5555

Email:  

  ek@boomerang.com and

  finance@bommerang.com

  Email:  

  wkaplan@telik.com

 

11. Broker Fee:

Upon execution of the Sublease, Sublessor shall pay Cornish & Carey Commercial
Newmark Knight Frank (CCCNKF), a licensed real estate broker, fees set forth in
a separate agreement between Sublessor and Broker for brokerage services
rendered by Broker to Sublessor in this transaction. Sublessor shall also be
responsible for all brokerage fees due to Sublessee’s Broker, CBRE (Jonathan
Moeller), pursuant to the terms of the CCCNKF listing agreement.

12. Broker Representation:

The only Brokers involved in this Sublease are Cornish & Carey Commercial
Newmark Knight Frank, (Cherie Wittry) representing Sublessor and CBRE (Jonathan
Moeller) representing Sublessee and the Parties consent thereto and agree there
are no other brokers involved in this transaction.

13. Compliance With Nondiscrimination Regulations:

It is understood that it is illegal for Sublessor to refuse to display or
sublease the Subleased Premises or to assign, surrender or sell the Master
Lease, to any person because of race, color, religion, national origin, sex,
sexual orientation, marital status or disability.

14. Toxic Contamination Disclosure:

Sublessor and Sublessee each acknowledge that they have been advised that
numerous federal, state, and/or local laws, ordinances and regulations (Laws)
affect the existence and removal, storage, disposal, leakage of and
contamination by materials designated as hazardous or toxic (Toxics). Many
materials, some utilized in everyday business activities and property
maintenance, are designated as hazardous or toxic.

 

Page 5 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

Some of the Laws require that Toxics be removed or cleaned up by landowners,
future landowners or former landowners without regard to whether the party
required to pay for “clean up” caused the contamination, owned the property at
the time the contamination occurred or even knew about the contamination. Some
items, such as asbestos or PCBs, which were legal when installed, now are
classified as Toxics and are subject to removal requirements. Civil lawsuits for
damages resulting from Toxics may be filed by third parties in certain
circumstances.

Sublessor and Sublessee each acknowledge that Broker has no specific expertise
with respect to environmental assessment or physical condition of the Subleased
Premises, including, but not limited to, matters relating to: (i) problems which
may be posed by the presence or disposal of hazardous or toxic substances on or
from the Subleased Premises, (ii) problems which may be posed by the Subleased
Premises being within the Special Studies Zone as designated under the
Alquist-Priolo Special Studies Zone Act (Earthquake Zones), Section 2621-2630,
inclusive of California Public Resources Code, and (iii) problems which may be
posed by the Subleased Premises being within a HUD Flood Zone as set forth in
the U.S. Department of Housing and Urban Development “Special Flood Zone Area
Maps,” as applicable. Sublessor and Sublessee each acknowledge that Broker has
not made an independent investigation or determination of the physical or
environmental condition of the Subleased Premises, including, but not limited
to, the existence or nonexistence of any underground tanks, sumps, piping, toxic
or hazardous substances on the Subleased Premises. Sublessee agrees that it will
rely solely upon its own investigation and/or the investigation of professionals
retained by it or Sublessor, and neither Sublessor nor Sublessee shall rely upon
Broker to determine the physical and environmental condition of the Subleased
Premises or to determine whether, to what extent or in what manner, such
condition must be disclosed to potential sublessees, assignees, purchasers or
other interested parties.

15. Rent Abatement and Damages to Personal Property:

In the event Sublessor, pursuant to the terms of the Master Lease, is entitled
to and receives rent abatement, then to the extent such rent abatement affects
the Subleased Premises, Sublessee shall be entitled to rent abatement in an
amount that the net rentable area of the Subleased Premises bears to the total
net rentable area of the Master Lease, and only to the extent any such abatement
applies to the Sublease Term. In addition, any amounts paid or credited to
Sublessor under the terms of the Master Lease for damage to personal property
shall be credited to Sublessee, subject to the same limitations set forth above.

16. Sublessor Retained Removal and Restoration Obligations:

Sublessee shall be responsible for removing the FF&E listed on Exhibit C (other
than the Sublessor-Retained Personal Property, which shall be removed by
Sublessor) from the Subleased Premises at the expiration of this Sublease in
accordance with Section 15 of the Master Lease. Notwithstanding the foregoing,
Sublessor shall retain all removal or restoration obligations under the Master
Lease regarding all Leasehold Improvements, Tenant-Insured Improvements, Tenant
Improvements, Alterations or Lines (as those capitalized terms are used in the
Master Lease) installed by or for Sublessor prior to the date of this Sublease.

 

Page 6 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

17.  Sublessor Representations, Warranties and Indemnification:

Sublessor hereby represents and warrants to Sublessee that no event of default
by Sublessor or, to the best of Sublessor’s knowledge, by Master Lessor, exists
under the Master Lease. Sublessor agrees to maintain the Master Lease during the
entire term of this Sublease and not to cause a default under the Master Lease.
Sublessor shall hold Sublessee free and harmless of and from all liability,
judgments, costs, damages, claims or demands arising out of Sublessor’s failure
to comply with or perform Sublessor’s remaining obligations under the Master
Lease.

The Sublease includes the following attachments that are incorporated herein:

Exhibits A-Master Lease: B-Premises;B-1-Bill of Sale; C-FFE list; D-Escrow
Instructions/Information

In witness whereof, the undersigned Sublessor and Sublessee have executed this
Sublease as of the date first set forth above.

 

Sublessor:   

Boomerang.com, Inc., a California

corporation

        

By:

  

/s/ David A. Kearney

     

Date:  

  

2/27/13

  

David A. Kearney, CEO

        

 

 

Sublessee:        Telik, Inc., a Delaware corporation         

By:

  

/s/ Wendy Wee

     

Date:  

  

2/27/13

  

Wendy Wee, Vice President, Finance and Controller

        

NOTICE TO SUBLESSOR AND SUBLESSEE: CORNISH & CAREY COMMERCIAL NEWMARK KNIGHT
FRANK, IS NOT AUTHORIZED TO GIVE LEGAL OR TAX ADVICE; NOTHING CONTAINED IN THIS
SUBLEASE OR ANY DISCUSSIONS BETWEEN CORNISH & CAREY COMMERCIAL NEWMARK KNIGHT
FRANK AND SUBLESSOR AND SUBLESSEE SHALL BE DEEMED TO BE A REPRESENTATION OR
RECOMMENDATION BY CORNISH & CAREY COMMERCIAL NEWMARK KNIGHT FRANK, OR ITS AGENTS
OR EMPLOYEES AS TO THE LEGAL EFFECT OR TAX CONSEQUENCES OF THIS DOCUMENT OR ANY
TRANSACTION RELATING THERETO. ALL PARTIES ARE ENCOURAGED TO CONSULT WITH THEIR
INDEPENDENT FINANCIAL CONSULTANTS AND/OR ATTORNEYS REGARDING THE TRANSACTION
CONTEMPLATED BY THIS PROPOSAL.

 

Page 7 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

Exhibit “A” Master Lease

 

Page 8 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

EMBARCADERO PLACE

2100 BUILDING

2100 GENG ROAD

PALO ALTO, CALIFORNIA

 

OFFICE LEASE AGREEMENT

BETWEEN

EOP-EMBARCADERO PLACE, L.L.C., a Delaware limited liability company

(“LANDLORD”)

AND

BOOMERANG.COM, INC. A CALIFORNIA CORPORATION

(“TENANT”)



--------------------------------------------------------------------------------

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date sat forth in Section 1.1,
is made by and between EOP-EMBARCADERO PLACE, L.L.C., a Delaware limited
liability company (“Landlord”), and BOOMERANG.COM, INC, a California corporation
(“Tenant”). The following exhibits are incorporated herein and made a part
hereof: Exhibit A (Outline of Premises); Exhibit B (Work Letter); Exhibit B-1
(Space Plan); Exhibit C (Form of Confirmation Letter); Exhibit D (Rules and
Regulations); Exhibit E (Judicial Reference); and Exhibit F (Additional
Provisions).

 

1

BASIC LEASE INFORMATION

 

  1.1

Date: October 5, 2009

 

  1.2

Premises.

 

 

1.2.1

  

“Building”:

  

2100 Geng Road, Palo Alto, California, commonly known as 2100 Building.

 

1.2.2

  

“Premises”:

  

Subject to Section 2.1.1, 3,075 rentable square feet of space located on the
first floor of the Building and commonly known as Suite 102, the outline and
location of which is act forth in Exhibit A. If the Premises includes any floor
in its entirety, all corridors and restroom facilities located on such floor
shall be considered part of the Premises.

 

1.2.3

  

“Property”:

  

The Building, the parcel(s) of land upon which it is located, and, at Landlord’s
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located.

 

1.2.4

  

“Project”:

  

The Property or, at Landlord’s discretion, any project containing the Property
and any other land, buildings or other improvements.

 

  1.3

Term

 

1.3.1

  

Term:

  

The term of this Lease (the “Term”) shall commence on the Commencement Date and
end on the Expiration Date (or any earlier data on which this Lease is
terminated as provided herein).

 

1.3.2

  

“Commencement Date”:

  

The earlier of (i) the first date on which Tenant conducts business in the
Premises pursuant to this Lease, or (ii) the date on which the Premises is Ready
for Occupancy (defined in Exhibit B), which is anticipated to be December 1,
2009.

 

1.



--------------------------------------------------------------------------------

 

1.3.3

  

“Expiration Date”:

  

The last day of the 60th full calendar month commencing on or after the
Commencement Date.

       

 

  1.4

“Base Rent”:

 

Period During

Term

   Annual Base
Rent Per
Rentable Square
Foot    Monthly Base
Rent Per
Rentable Square
Foot (rounded to
the nearest 100th
of a dollar)    Monthly
Installment
of Base Rent

Commencement Date through

last day of 12th full calendar

month of Term

        

13th through 24th full calendar

months of Term

        

25th through 36th full calendar

months of Term

        

37th through 48th full calendar

months of Term

        

49th full calendar months of

Term through Expiration Date

        

 

 

1.5

  

  Intentionally Omitted.

 

1.6

  

“Tenant’s Share”:

  

6.2044% (based upon a total of 49,562 rentable square feet in the Building),
subject to Section 2.1.1.

       

Notwithstanding my cannery provision hereof, for the first three (3) consecutive
full calendar months of the Term, so long as no Default (defined in Section
19.1) exists, Tenant shall not be required to pay Tenant’s Share of any Expenses
or Taxes.

 

1.7

  

“Permitted Use”:

  

General office use consistent with a first-class office building.

 

1.8

  

“Security Deposit”:

 

Prepaid Base Rent

  

                     as more particularly described in Section 21.

 

                     as more particularly described in Section 3.

 

2.



--------------------------------------------------------------------------------

    Prepaid “Additional Rent:   

                     as more particularly described in Section 3.

 

 

1.9

  

Parking:

  

Ten (10) unreserved patting spaces, at the rate of $0 per space per month.

       

Zero (0) reserved parking space(s), at the rate of $0 per space per month.

 

1.10

  

Address of Tenant

  

Before the Commencement Date:

       

2450 Embarcadero Way

       

Palo Alto, California 94303

       

From and after the Commencement Date: the Premises.

 

1.11

   Address of Landlord:   

Equity Office

       

2655 Campus Drive

       

Suite 100

       

San Mateo, California 94403

       

Attn:   Building manager

       

with copies to:

       

Equity Office

       

2655 Campus Drive

       

Suite 100

       

San Mateo, California 94403

       

Attn:   Managing Counsel

       

and

       

Equity Office

       

Two North Riverside Plaza

       

Suite 2100

Chicago, IL 60606

       

Attn:   Lease Administration

 

1.12

  

Broker(s):

  

Cornish & Carey (“Tenant’s Broker”), representing Tenant and Cornish & Carey
(“Landlord’s Broker”), representing Landlord.

 

1.13

  

Building Hours and Holidays:

  

“Building Hours” means 11:00 a.m. to 6:00 p.m., Monday through Friday, excluding
the day of observation of New Year’s Day, Presidents Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at Landlord’s

 

3.



--------------------------------------------------------------------------------

         

discretion, any other locally or nationally recognized holiday that is observed
by other buildings comparable to and in the vicinity of the Building
(collectively, “Holidays”).

 

  1.14

    

“Transfer Radius”:

  

None.

 

  1.15

    

“Tenant Improvements”

  

Defined in Exhibit B, if any.

 

  1.16

    

“Guarantor”:

  

As of the date hereof, there is no Guarantor.

 

2

PREMISES AND COMMON AREAS.

 

  2.1

The Premises.

2.1.1     Subject to the terms hereof, Landlord hereby leases the Promises to
Tenant and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.1.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time re-measure
the Premises and/or the Building in accordance with any generally accepted
measurement standards selected by Landlord and adjust Tenant’s Share based on
such re-measurement; provided further, however, that any such re-measurement
shall not affect the amount of Base Rent payable for, or the amount of any
tenant allowance applicable to, the initial Term. At any time Landlord may
deliver to Tenant a notice substantially in the form of Exhibit C, as a
confirmation of the information set forth therein. Tenant shall execute and
return (or, by notice to Landlord, reasonably object to) such notice within five
(5) business days after receiving it, and if Tenant fails to do so, Tenant shall
be deemed to have executed and returned it without exception.

2.1.2     Except as expressly provided herein (including, without limitation,
Exhibit B hereto), the Premises is accepted by Tenant in its condition and
configuration existing on the date hereof (or in such other condition and
configuration as any existing tenant of the Premises may cause to exist in
accordance with its lease), without any obligation of Landlord to perform or pay
for any alterations to the Premises, and without any representation or warranty
regarding the condition of the Premises, the Building or the Project or their
suitability for Tenant’s business. By taking possession of the Premises pursuant
to this Lease, Tenant acknowledges that the Premises and the Building are then
in the condition and configuration required hereunder. Notwithstanding the
foregoing, (a) within 15 days after substantial completion of the Tenant
Improvement Work (defined in Exhibit B), Landlord and Tenant shall jointly
inspect the Premises and prepare a “punch list” identifying any portions of the
Tenant Improvement Work that do not comply with Landlord’s obligations under
Exhibit B (provided, however, that, upon Landlord’s request, such inspection
shall be performed and such punch list shall be prepared before Tenant begins
moving its furniture, equipment or other personal property into the Premises);
and (b) Landlord, as part of the Tenant Improvement Work, shall use good faith
efforts to correct all such items within a reasonable period of time after
preparation of such punch list.

 

4.



--------------------------------------------------------------------------------

  2.2     Common Areas. Tenant may use, is common with Landlord and other
parties and subject to the Rules and Regulations (defined in &WM, any portions
of the Property that are designated from time to time by Landlord for such use
(the “Common Areas”).

3         RENT.     Tenant shall pay all Base Rent and Additional Rent (defined
below) (collectively, “Rent”) to Landlord or Landlord’s agent, without prior
notice or demand or any setoff or deduction, at the place Landlord may designate
from time to time. As used herein, “Additional Rent” means all amounts, other
than Base Rent, that Tenant is required to pay Landlord hereunder. Monthly
payments of Base Rent and monthly payments of Additional Rent for Expenses
(defined in Section 4.2.2). Taxes (defined in Section 4.2.3) and parking, if any
(collectively, “Monthly Rent”) shall be paid in advance on or before the first
day of each calendar month during the Term; provided, however, that the
installment of Base Rent for the first full calendar month for which Base Rent
is payable hereunder and the installment of Additional Rent for Expenses and
Taxes for the first full calendar month for which such Additional Rent is
payable hereunder shall be paid upon Tenant’s execution and delivery hereof.
Except as otherwise provided herein, all other items of Additional Rent shall be
paid within 30 days after Landlord’s request for payment. Rent for any partial
calendar month shall be prorated based on the actual number of days is such
month. Without limiting Landlord’s other rights or remedies, (a) if any
installment of Rent is not received by Landlord or its designee within five
(5) business days after its due date, Tenant shall pay Landlord a late charge
equal to 5% of the overdue amount (provided, however, that such late charge
shall not apply to the first such late installment of Rent in any calendar year
unless such installment is not received within five (5) business days after
notice from Landlord); and (b) any Rent that is not paid within 10 days after
its due date shall bear interest, from its due date until paid, at the lesser of
18% per annum or the highest rate permitted by Law (defined in Section 5).
Tenant’s covenant to pay Rent is independent of every other covenant herein.

 

4

EXPENSES AND TAXES.

4.1     General Terms. In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of Expenses for such Expense Year, plus
(b) Tenant’s Share of Taxes for such Expense Year. Tenant’s Share of Expenses
and Tenant’s Share of Taxes for any partial Expense Year shall be prorated based
on the number of days in such Expense Year.

4.2     Definitions. As used herein, the following terms have the following
meanings:

4.2.1     “Expense Year” means each calendar year in which any portion of the
Term occurs.

4.2.2     “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during any Expense Year because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Property. Landlord shall act in a reasonable manner in incurring
Expenses. Expenses shall include (i) the cost of

 

5.



--------------------------------------------------------------------------------

supplying all utilities, the cost of operating, repairing, maintaining and
renovating the utility, telephone, mechanical, sanitary, storm-drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) tile cost of licenses, certificates, permits and
inspections, the cost of contesting any Laws that may affect Expenses, and the
costs of complying with any governmentally-mandated transportation-management or
similar program; (iii) the cost of all insurance premiums and deductibles;
(iv) the cost of landscaping and relamping (v) the cost of parking-area
operation, repair, restoration, and maintenance; (vi) fees and other costs,
including management and/or incentive fees, consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance and repair of the Property (provided,
however, that, on an annual basis, no management fee shall exceed 3% of the
gross receipts of the Property for such year); (vii) payments under any
equipment-rental agreements and the fair rental value of any management office
space; (viii) wages, salaries and other compensation, expenses and benefits,
including taxes levied thereon, of all persons engaged in the operation,
maintenance and security of the Property, and costs of training, uniforms, and
employee systems and enrichment for such persons; (ix) the costs of operation,
repair, maintenance and replacement of all systems and equipment (and components
thereof) of the Property; (x) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
Common Areas, maintenance and replacement of curbs and walkways, repair to roofs
and re-roofing (xi) rental or acquisition costs of supplies, tools, equipment,
materials and personal property used in the maintenance, operation and repair of
the Property; (xii) the cost of capital improvements or any other items that are
(A) intended to effect economies in the operation or maintenance of the
Property, reduce current or future Expenses, enhance the safety or security of
the Property or its occupants, or enhance the environmental sustainability of
the Property’s operations, (B) replacements or modifications of nonstructural
items located in the Base Building (defined in Section 7) or Common Areas that
are required to keep the Base Building or Common Areas in good condition, or
(C) required under any Law; (xiii) the cost of tenant-relation programs
reasonably established by Landlord; and (xiv) payments under any existing or
future reciprocal easement agreement, transportation management agreement,
cost-sharing agreement or other covenant, condition, restriction or similar
instrument affecting the Property.

  Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be amortized (including actual or imputed interest on
the amortized cost) over such period of time as Landlord shall reasonably
determine); (b) depreciation; (c) principal payments of mortgage or other
non-operating debts of Landlord; (d) costs of repairs to the extent Landlord is
reimbursed by insurance or condemnation proceeds; (e) except as provided in
clause (xiii) above, costs of leasing space in the Building including brokerage
commissions, lease concessions, rental abatements and construction allowances
granted to specific tenants; (f) costs of selling, financing or refinancing the
Building; (g) fines, penalties or interest resulting from late payment of Taxes
or Expense; (h) organizational expenses of creating or operating the entity that
constitutes Landlord; (i) damages paid to Tenant hereunder or to other tenants
of the Building under their respective lease; (j) amounts (other than management
fees) paid to Landlord’s affiliates for services, but only to the extent such
amounts exceed the prices charged for such services by parties having similar
skill and experience; (k) fines or penalties resulting from any violations of
Law, negligence or willful misconduct of Landlord or its employees, agents or
contractors; (l) advertising and promotional expenses; (m) Landlord’s charitable
and political contributions;

 

6.



--------------------------------------------------------------------------------

(n) ground lease rental; (o) attorney’s fees and other expenses incurred in
connection with negotiations or disputes with tenants or other occupants of the
Building; (p) costs of services or benefits made available to otter tenants of
the Building but not to Tenant; (q) costs of purchasing or leasing major
sculptures, paintings or other artwork (as opposed to decorations purchased or
leased by Landlord for display in the Common Areas of the Building); (r) any
expense for which Landlord has received actual reimbursement (other than from a
tenant of the Building pursuant to its lease); (s) costs of curing defects in
design or original construction of the Property; (t) costs that Landlord is
entitled to recover under a warranty, except to the extent it would not be
fiscally prudent to pursue legal action to recover such costs; (u) expenses
(other than Parking Expenses (defined below)) of operating any commercial
concession at the Project; (v) Parking Expenses (defined below), except to the
extent Parking Expenses exceed parking revenues on an annual basis (as used
herein, “Parking Expenses” means costs of operating, maintaining and repairing
the Parking Facility, including costs of parking equipment, tickets, supplies,
signs, cleaning, resurfacing, restriping, parking-garage management fees, and
the wages, salaries, employee benefits and taxes for individuals working
exclusively in the Parking Facility; provided, however, that Parking Expenses
shall exclude (i) capital expenses, and (ii) costs of electricity, janitorial
service, elevator maintenance and insurance) (w) reserves; (x) bad debt
expenses; (y) costs of cleaning up Hazardous Materials, except for routine
cleanup performed as part of the ordinary operation and maintenance of the
Property (as used herein, “Hazardous Materials” means any material now or
hereafter defined or regulated by any Law or governmental authority as
radioactive, toxic, hazardous, or waste, or a chemical known to the state of
California to cause cancer or reproductive toxicity, including (1) petroleum and
any of its constituents or byproduct; (2) radioactive materials, (3) asbestos in
any form or condition, and (4) materials regulated by any of the following as
amended from time to time, and any rules promulgated thereunder the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§9601 et seq.; the Resonate Conservation and Recovery Act, 42 U.S.C.
§§6901, et seq.; the Toxic Substances Control Act, 15 U.S.C. 1§2601, et seq.;
the Clean Water Act, 33 U.S.C. §§1251 et seq; the Clean Air Act, 42 U.S.C.
§§7401 et seq.; The California Health and Safety Code; The California Water
Code; The California Labor Code; The California Public Resources Code; and The
California Fish and Game Code.); or (z) wages, salaries, fees or fringe benefits
(“Labor Costs”) paid to executive personnel or officers or partners of Landlord
(provided, however, that if such individuals provide services directly related
to the operation, maintenance or ownership of the Property that, if provided
directly by a general manager or property manager or his or her general support
staff, would normally be chargeable as an operating expense of a comparable
office building, then the Labor Costs of such individuals may be included in
Expenses to the extent of the percentage of their time that is spent providing
such services to the Property).

  If, in any Expense Year, the Property is not 100% occupied (or a service
provided by Landlord to tenants of the Building generally is not provided by
Landlord to a tenant that provides such service itself or any tenant of the
Building is entitled to free rent, rent abatement or the like), Expenses for
such year shall be determined as if the Property had been 100% occupied (and all
services provided by Landlord to tenants of the Building generally had been
provided by Landlord to all tenants, and no tenant of the Building had been
entitled to free rent, rent abatement or the like) throughout such year.

 

7.



--------------------------------------------------------------------------------

  4.2.3     “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Property. Taxes shall include
(a) real estate taxes; (b) general and special assessments; (c) transit taxes;
(d) leasehold taxes; (e) personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems, appurtenances, furniture and other
personal property used in connection with the Property; (f) any tax on the rent,
right to rent or other income from any portion of the Property or as against the
business of leasing any portion of the Property; (g) any assessment, tax, fee,
levy or charge imposed by any governmental agency, or by any non-governmental
entity pursuant to any private cost-sharing agreement, in order to fund the
provision or enhancement of any fire-protection, street, sidewalk- or
road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); and (h) any assessment, tax, fee, levy or charge allocable or measured
by the area of the Premises or by the Rent payable hereunder, including any
business, gross income, gross receipts, sales or excise tax with respect to the
receipt of such Rent. Any costs and expenses (including reasonable attorneys’
and consultants’ fees) incurred in attempting to protest, reduce or minimize
Taxes shall be included in Taxes for the year is which they we incurred.
Notwithstanding any contrary provision hereof, Taxes shall be determined without
regard to any “green building” credit and shall exclude (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, and other taxes
to the extent applicable to Landlord’s general or net income (as opposed to
rents, receipts or income attributable to operations at the Property), (ii) any
Expenses, and (iii) any items required to be paid by Tenant under Section 4.5.

4.3     Allocation.     Landlord, in its reasonable discretion, may equitably
allocate Expenses among office, retail or other portions or occupants of the
Property. If Landlord incurs Expenses or Taxes for the Property together with
another property, Landlord, in its reasonable discretion, shall equitably
allocate such shared amounts between the Property and such other property.

4.4     Calculation and Payment of Expenses and Taxes.

  4.4.1     Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord
shall endeavor to give to Tenant, after the end of each Expense Year, a
statement (the “Statement”) setting forth the actual Expenses and Taxes for such
Expense Year. If the amount paid by Tenant for such Expense Year pursuant to
Section 4.4.2 is less or more than the sum of Tenant’s Share of the actual
Expenses plus Tenant’s Share of the actual Taxes (as such amounts are set forth
in such Statement), Tenant shall pay Landlord the amount of such underpayment,
or receive a credit in the amount of such overpayment, with or against the Rent
then or next due hereunder; provided, however, that if this Lease has expired or
terminated and Tenant has vacated the Premises, Tenant shall pay Landlord the
amount of such underpayment, or Landlord shall pay Tenant the amount of such
overpayment (less any Rent due), within 30 days after delivery of such
Statement. Any failure of landlord to timely deliver the Statement for any
Expense Year shall not diminish either party’s rights under this Section 4.

 

8.



--------------------------------------------------------------------------------

    4.4.2     Statement of Estimated Expenses and Taxes. Landlord shall endeavor
to give to Tenant, for each Expense Year, a statement (the “Estimate Statement”)
setting forth Landlord’s reasonable estimates of the Expenses (the “Estimated
Expenses”), and Taxes (the “Estimated Taxes”) for such Expense Year. Upon
receiving an Estimate Statement, Tenant shall pay, with its east installment of
Base Rent, an amount equal to the excess of (a) the amount obtained by
multiplying (i) the sum of Tenant’s Share of the Estimated Expenses plus
Tenant’s Share of the Estimated Taxes (as such amounts are set forth in such
Estimate Statement), by (ii) a fraction, the numerator of which is the number of
months that have elapsed in the applicable Expense Year (including the month of
such payment) and the denominator of which is 12, over (b) any amount previously
paid by Tenant for such Expense Year pursuant to this Section 4.4.2. Until
Landlord delivers a new Estimate Statement (which Landlord may do at my time),
Tenant shall pay monthly, with the monthly Base Rent installments. an amount
equal to one-twelfth (1/12) of the sum of Tenant’s Share of the Estimated
Expenses plus Tenant’s Share of the Estimated Taxes, as such amounts are set
forth in the previous Estimate Statement. Any failure of Landlord to timely
deliver any Estimate Statement shall not diminish Landlord’s rights to receive
payments and revise any previous Estimate Statement under this Section 4.

    4.4.3   Retroactive Adjustment of Taxes. Notwithstanding any contrary
provision hereof, if, after Landlord’s delivery of any Statement, an increase or
decrease in Taxes occurs for the applicable Expense Year (whether by reason of
reassessment, error, or otherwise), Taxes for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under or overpaid Tenant’s Share of such Taxes, Tenant shall pay
Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the Rent then or next due hereunder; provided,
however, that if this Lease has expired or terminated and Tenant has vacated the
Premises, Tenant shall pay Landlord the amount of such underpayment, or Landlord
shall pay Tenant the amount of such overpayment (less any Rent due), within 30
days after such adjustment is made.

4.5       Charges for Which Tenant Is Directly Responsible. Tenant shall pay, 10
days before delinquency, any taxes levied against Tenant’s equipment, furniture,
fixtures and other personal property located in or about the Premises. If any
such taxes are levied against landlord or its property (or if the assessed value
of Landlord’s property is increased by the inclusion therein of a value placed
upon such equipment, furniture, fixtures or other personal property of Tenant),
Landlord may pay such taxes (or such increased assessment) regardless of their
(or its) validity, in which event Tenant, within 10 business days after notice
from Landlord, shall repay to Landlord the amount so paid. If the Leasehold
Improvements (defined in Section 7.1 are assessed for real property tax purposes
at a valuation higher than the valuation at which tenant improvements conforming
to Landlord’s “building standard” in other space in the Building are assessed,
the Taxes levied against Landlord or the Property by reason of such excess
assessed valuation shall be deemed taxes levied against Tenant’s personal
property for purposes of this Section 4.5. Notwithstanding any contrary
provision hereof, Tenant shall pay, 10 days before delinquency, (i) any rent
tax, sales tax, service tax, transfer tax or value added tax, or any other tax
respecting the rent or services described herein or otherwise respecting this
transaction or this Lease; and (ii) any taxes assessed upon the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of any portion of the Property.

 

9.



--------------------------------------------------------------------------------

4.6     Books and Records. Within 60 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expenses
and/or Taxes for the Expense Year to which such Statement applies and
identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review. Within a reasonable time
after receiving a timely Review Notice (and, at Landlord’s option, an executed
confidentiality agreement as described below), Landlord shall deliver to Tenant,
or make available for inspection at a location reasonably designated by
Landlord, copies of such records. Within 60 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections. Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Expense Year. If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement. If Tenant retains an agent to review Landlord’s
records, the agent must be with a CPA firm licensed to do business in the State
of California and its fees shall not be contingent, in whole or in part, upon
the outcome of the review. Tenant shall be responsible for all costs of such
review. The records and any related information obtained from Landlord shall be
treated as confidential, and as applicable only to the Premises, by Tenant, its
auditors, consultants, and any other parties reviewing the same on behalf of
Tenant (collectively, “Tenant’s Auditors”). Before making any records available
for review, Landlord may require Tenant and Tenant’s Auditors to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within 30 days after receiving it from
Landlord, and if Tenant fails to do so, the Objection Period shall be reduced by
one day for each day by which such execution and delivery follows the expiration
of such 30-day period. Notwithstanding any contrary provision hereof, Tenant may
not examine Landlord’s records or dispute any Statement if any Rent remains
unpaid past its due date. If, for any Expense Year, Landlord and Tenant
determine that the sum of Tenant’s Share of the actual Expenses plus Tenant’s
Share of the actual Taxes is less or more than the amount reported, Tenant shall
receive a credit in the amount of its overpayment against Rent then or next due
hereunder, or pay Landlord the amount of its underpayment with the Rent next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Landlord shall pay Tenant the amount of its
overpayment (less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within 30 days after such determination.

5       USE; COMPLIANCE WITH LAWS.     Tenant shall not (a) use the Premises for
any purpose other than the Permitted Use, or (b) do anything in or about the
Premises that violates any of the Rules and Regulations, damages the reputation
of the Project, interferes with, injures or annoys other occupants of the
Building, or constitutes a nuisance. Tenant, at its expense, shall comply with
all Laws relating to (i) the operation of its business at the Project, (ii) the
use, condition, configuration or occupancy of the Premises, or (iii) the
Building systems located in or exclusively serving the Premises. If, in order to
comply with any such Law, Tenant must obtain or deliver any permit, certificate
or other document evidencing such compliance, Tenant shall provide a copy of
such document to Landlord promptly after obtaining or delivering it. If a change
to any Common Area, the Building structure, or any Building system located
outside of

 

10.



--------------------------------------------------------------------------------

and not exclusively serving the Premises becomes required under Law as a result
of any Tenant-Insured Improvement (defined in Section 10.2.2) or any use of the
Premises other than general office use, Tenant, upon demand, shall (x) at
Landlord’s option, either make such change at Tenant’s cost or pay Landlord the
cost of making such change, and (y) pay Landlord a coordination fee equal to 3%
of the cost of such change. As used herein, “Law” means any existing or future
law, ordinance, regulation or requirement of any governmental authority having
jurisdiction over the Project or the parties.

 

6

SERVICES.

6.1         Standard Services.     Landlord shall provide the following services
on all days (unless otherwise stated below (a) subject to limitations imposed by
Law, customary heating, ventilation and air conditioning (“HVAC”) in season
during Building Hours; (b) electricity supplied by the applicable public
utility, stubbed to the Premises; (c) water supplied by the applicable public
utility (i) for use in lavatories and any drinking facilities located in Common
Areas within the Building, and (ii) stubbed to the Building core for use in any
plumbing fixtures located in the Premises; (d) janitorial services to the
Premises, except on weekends and Holidays; (e) elevator service (subject to
scheduling by Landlord, and payment of Landlord’s standard usage fee, for any
freight service); (f) access to the Building for Tenant and its employees, 24
hours per day/7 days per week, subject to the terms hereof and such security or
monitoring systems as Landlord may reasonably impose, including, without
limitation, sign-in procedures and/or presentation of identification cards; and
(g) replacement of Building standard fluorescent light bulbs/tubes in Building
standard light fixtures within the Premises.

6.2         Above-Standard Use.     Landlord shall provide HVAC service outside
Building Hours if Tenant gives Landlord such prior notice and pays Landlord such
hourly cost per zone as Landlord may require. The parties acknowledge that as of
the date hereof, Landlord’s charge for HVAC service outside Building Hours is
$55.00 per hour per zone, subject to change from time to time. Tenant shall not,
without Landlord’s prior consent, use equipment that may affect the temperature
maintained by the air conditioning system or consume above-Building-standard
amounts of any water furnished for the Premises by Landlord pursuant to
Section 6.1. If Tenant’s consumption of electricity or water exceeds the rate
Landlord reasonably deems to be standard for the Building. Tenant shall pay
Landlord, upon billing, the cost of such excess consumption, including any costs
of installing, operating and maintaining any equipment that is installed in
order to supply or measure such excess electricity or water. The connected
electrical load of Tenant’s incidental-use equipment shall not exceed the
Building-standard electrical design load, and Tenant’s electrical usage shall
not exceed the capacity of the feeders to the Project or the risers or wiring
installation.

6.3         Interruption. Any failure to furnish, delay in furnishing or
diminution in the quality or quantity of any service resulting from any
application of Law, failure of equipment, performance of maintenance, repairs,
improvements or alterations, utility interruption, or event of Force Majeure
(each, a “Service Interruption”) shall not render Landlord liable to Tenant,
constitute a constructive eviction, or excuse Tenant from any obligation
hereunder. Notwithstanding the foregoing if all or a material portion of the
Premises is made untenantable or inaccessible for more than three
(3) consecutive business days after notice from Tenant to Landlord by a Service
Interruption that Landlord, can correct through reasonable efforts, then, as

 

11.



--------------------------------------------------------------------------------

Tenant’s sole remedy, Monthly Rent shall abate for the period beginning on the
day immediately following such 3-business-day period and ending on the day such
Service Interruption ends, but only in proportion to the percentage of the
rentable square footage of the Premises made untenantable or inaccessible.

 

7

REPAIRS AND ALTERATIONS.

7.1       Repairs. Tenant, at its expense, shall perform all maintenance and
repairs (including replacements) to the Premises that are not Landlord’s express
responsibility hereunder, and shall keep the Premises in good condition and
repair, reasonable wear and tear excepted. Tenant’s maintenance and repair
obligations shall include (a) all leasehold improvements in the Premises,
whenever and by whomever installed or paid for, including any Tenant
Improvements, any Alterations (defined in Section 7.2), and any leasehold
improvements installed pursuant to any prior lease, but excluding the Base
Building (the “Leasehold Improvements”); (b) all supplemental heating,
ventilation and air conditioning units, kitchens (including hot water heaters,
dishwashers, garbage disposals, insta-hot dispensers, and plumbing) and similar
facilities exclusively serving Tenant, whether located inside or outside of the
Premises, and whenever and by whomever installed or paid for; and (c) all Lines
(defined in Section 23). Notwithstanding the foregoing, Landlord may, at its
option, perform such maintenance and repairs on Tenant’s behalf, in which case
Tenant shall pay Landlord, upon demand, the cost of such work plus a
coordination fee equal to 3% of such cost. Landlord shall perform all
maintenance and repairs to (i) the roof and exterior walls and windows of the
Building, (ii) the Base Building, and (iii) the Common Areas. As used herein,
“Base Building” means the structural portions of the Building together with all
mechanical (including HVAC), electrical, plumbing and fire/life-safety systems
serving the Building in general, whether located inside or outside of the
Premises.

7.2       Alterations. Tenant may not make any improvement, alteration, addition
or change to the Premises or to any mechanical, plumbing or HVAC facilities or
other systems serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld by Landlord.
Notwithstanding the foregoing, Landlord’s prior consent shall not be required
for any Alteration that is decorative only (e.g., carpet installation or
painting) provided that Landlord receives 10 business days’ prior notice. For
any Alteration, (a) Tenant, before commencing work, shall deliver to Landlord,
and obtain Landlord’s approval of, plans and specifications; (b) Landlord, in
its discretion, may require Tenant to obtain security for performance
satisfactory to Landlord; (c) Tenant shell deliver to Landlord “as built”
drawings (in CAD format, if requested by Landlord), completion affidavits, full
and final lien waivers, and all governmental approvals; and (d) Tenant shall pay
Landlord within 10 business days after notice by Landlord (i) Landlord’s
reasonable out-of-pocket expenses incurred in reviewing the work, and (ii) a
coordination fee equal to 10% of the cost of the work; provided, however, that
this clause (d) shall not apply to any Tenant Improvements.

7.3       Tenant Work. Before commencing any repair or Alteration (“Tenant
Work”), Tenant shall deliver to Landlord, and obtain Landlord’s approval of,
(a) names of contractors, subcontractors, mechanics, laborers and materialmen;
(b) evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits. Tenant shall perform all

 

12.



--------------------------------------------------------------------------------

Tenant Work (i) in a good and workmanlike manner using materials of a quality
reasonably approved by Landlord; (ii) in compliance with any approved plans and
specifications, all Laws, the National Electric Code, and Landlord’s
construction rules and regulations; and (iii) in a manner that does not impair
the Base Building. If, as a result of any Tenant Work, Landlord becomes required
under Law to perform any inspection, give any notice, or cause such Tenant Work
to be performed in any particular manner, Tenant shall comply with such
requirement and promptly provide Landlord with reasonable documentation of such
compliance. Landlord’s approval of Tenant’s plans and specifications shall not
relieve Tenant from any obligation under this Section 7.3. In performing any
Tenant Work, Tenant shall not use contractors, services, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with any workforce or trades engaged in performing other work or services at the
Project.

8       LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, unless otherwise notified by Landlord, Tenant, at its expense and
before the expiation or earlier termination hereof, shall (a) remove any
Tenant-Insured Improvements other than the Excluded Items (defined below),
(b) repair any resulting damage to the Premises or Building, and (c) restore the
affected portion of the Premises to its condition existing before the
installation of such Tenant-Insured Improvements (or, at Landlord’s election, to
a building-standard tenant-improved condition as determined by Landlord). If,
when it requests Landlord’s approval of any Tenant Improvements or Alterations,
Tenant specifically requests that Landlord identify any such Tenant Improvements
or Alterations that will not be required to be removed pursuant to the preceding
sentence, Landlord shall do so when it provides such approval. If Tenant fails
to complete any removal, repair or restoration when required under this
Section 8. Landlord may do so at Tenant’s expense. As used herein, “Excluded
Items” means the Tenant Improvements shown with reasonable specificity on the
Space Plan attached hereto as Exhibit B-1, except for any trade fixtures.

9       LIENS. Tenant shall keep the Project free from any lien arising out army
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant within 10 business days notice from
landlord.

 

10

INDEMNIFICATION; INSURANCE.

10.1     Waiver and Indemnification. Tenant waives all claims against Landlord,
its Security Holders (defined in Section 17), their (direct or indirect) owners,
and their respective beneficiaries, trustees, officers, directors, employees and
agents (including Landlord, the “Landlord Parties”) for (i) any damage to person
or property (or resulting from the loss of use thereof), except to the extent
such damage is caused by the gross negligence or willful misconduct of any
Landlord Party, or (ii) any failure to prevent or control any criminal or
otherwise wrongful conduct by any third party or to apprehend any third party
who has engaged in such conduct. Tenant shall indemnify, defend, protect, and
hold the Landlord Parties harmless

 

13.



--------------------------------------------------------------------------------

from any obligation, loss, claim, action, liability, penalty, damage, cost or
expense (including reasonable attorneys’ and consultants’ fees and expenses)
(each, a “Claim”) that is imposed or asserted by any third party and arises from
(a) any cause in, on or about the Premises, (b) occupancy of the Premises by, or
any negligence or willful misconduct of, Tenant, any party claiming by, through
or under Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees, or (c) any breach by Tenant of any representation,
covenant or other term contained herein, except to the extent such Claim arises
from the gross negligence or willful misconduct of any Landlord Party.

10.2   Tenant’s Insurance.     Tenant shall maintain the following coverages in
the following amounts:

10.2.1 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with minimum primary limits of $1,000,000 each commence and
$2,000,000 annual aggregate (and not more than $25,000 self insured retention)
and a minimum excess/umbrella limit of $2,000,000.

10.2.2 Property Insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable petitions,
merchandise and all other items of Tenant’s property in the Premises installed
by, for, or at the expense of Tenant, and (ii) any Leasehold Improvements
installed by or for the benefit of Tenant, whether pursuant to this Lease or
pursuant to any prior lease or other agreement to which Tenant was a party
(“Tenant-Insured Improvements”). Such insurance shall be written on an “all
risks” of physical loss or damage basis, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance, and shall include coverage for damage or
other loss caused by fire or other peril, including vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage, bursting
or stoppage of pipes, and explosion, and providing business interruption
coverage for a period of one year.

10.2.3 Worker’s Compensation and Employer’s Liability or other similar insurance
to the extent required by Law.

10.3     Form of Policies.    The minimum limits of insurance required to be
carried by Tenant shall not limit Tenant’s liability. Such insurance shall be
issued by an insurance company that has an A.M. Best rating of not less than
A-VIII and shall be in form and content reasonably acceptable to Landlord.
Tenant’s Commercial General Liability Insurance shall (a) name Landlord,
Landlord’s managing agent, and any other party designated by Landlord
(“Additional Insured Parties”) as additional insureds; and (b) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and non-contributing with Tenant’s insurance. Landlord shall
be designated as a loss payee with respect to Tenant’s Property Insurance on any
Tenant-Insured Improvements. Tenant shall deliver to Landlord, on or before the
Commencement Date and at least 15 days before the expiration dates thereof,
certificates from Tenant’s insurance company on the forms currently designated

 

14.



--------------------------------------------------------------------------------

“ACORD 28” (Evidence of Commercial Property Insurance) and “ACORD 25-S”
(Certificate of Liability Insurance) or the equivalent. Attached to the ACORD
25-S (or equivalent) there shall be an endorsement naming the Additional Insured
Parties as additional insureds which shall be binding on Tenant’s insurance
company. Upon Landlord’s request, Tenant shall deliver to Landlord, in lien of
such certificates, copies of the policies of insurance required to be carried
under Section 10.2 showing that the Additional Insured Parties are named as
additional insureds.

  10.4     Subrogation. Each party waives, and shall cause its insurance carrier
to waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by insurance. For purposes of this Section 10.4 only, (a) any
deductible with respect to a party’s insurance shall be deemed covered by, and
recoverable by such party under, valid and collectable policies of insurance,
and (b) any contractor retained by Landlord to install, maintain or monitor a
fire or security alarm for the Building shall be deemed an agent of Landlord.

  10.5     Additional Insurance Obligations. Tenant shall maintain such
increased amounts of the insurance required to be carried by Tenant under this
Section 10, and such other types and amounts of insurance covering the Premises
and Tenant’s operations therein, as may be reasonably requested by Landlord, but
not in excess of the amounts and types of insurance then being required by
Landlords of buildings comparable to and in the vicinity of the Building.

11       CASUALTY DAMAGE.   With reasonable promptness after discovering any
damage to the Premises, or to the Common Areas necessary for access to the
Premises, resulting from any fire or other casualty (“a Casualty”), Landlord
shall notify Tenant of Landlord’s reasonable estimate of the time required to
substantially complete repair of such damage (the “Landlord Repairs”). If,
according to such estimate, the Landlord Repairs cannot be substantially
completed within 270 days after they are commenced, either party may terminate
this Lease upon 60 days’ notice to the other party delivered within 10 days
after Landlord’s delivery of such estimate. Within 90 days after discovering any
damage to the Project resulting from any Casualty, Landlord may, whether or not
the Premises is affected, terminate this Lease by notifying Tenant if (i) any
Security Holder terminates any ground lease or requires that any insurance
proceeds be used to pay any mortgage debt; (ii) any damage to Landlord’s
property is not fully covered by Landlord’s insurance policies plus any
applicable deductibles (other than deductibles with respect to earthquake
damage); (iii) Landlord decides to rebuild the Building or Common Areas so that
it or they will be substantially different structurally or architecturally;
(iv) the damage occurs during the last 12 months of the Term; or (v) any owner,
other than Landlord, of any damaged portion of the Project does not intent to
repair such damages. If this Lease is not terminated pursuant to the Section 11,
Landlord shall promptly and diligently perform the Landlord Repairs, subject to
reasonable delays for insurance adjustment and other events of Force Majeure.
The Landlord Repairs shall restore the Premises and the Common Areas necessary
for access to the Premises to substantially the same condition that existed when
the Casualty occurred, except for (a) any modifications required by Law or any
Security Holder, and (b) any modifications to the Common Areas that are deemed
desirable by Landlord, are consistent with the character of the Project, and do
not materially impair access to the Premises. Notwithstanding Section 10.4,
Tenant shall assign to Landlord (or its designee) all insurance

 

15.



--------------------------------------------------------------------------------

proceeds payable to Tenant under Tenant’s insurance required under Section 10.2
with respect to any Tenant-Insured Improvements, and if the estimated or actual
cost of restoring any Tenant-Insured Improvements exceeds the insurance proceeds
received by Landlord from Tenant’s insurance carrier, Tenant shall pay such
excess to Landlord within 10 business days after Landlord’s demand. No Casualty
and no restoration performed as required hereunder shall render Landlord liable
to Tenant, constitute a constructive eviction, or excuse Tenant from any
obligation hereunder; provided, however, that if the Premises or any Common Area
necessary for Tenant’s access to the Premises is damaged by a Casualty, then,
during any time that, as a result of such damage, any portion of the Premises is
untenantable or inaccessible and is not occupied by Tenant, Monthly Rent shall
be abated in proportion to the rentable square footage of such portion of the
Premises.

12       NONWAIVER. No provision hereof shall be deemed waived by either party
unless it is waived by such party expressly and in writing, and no waiver of any
breach of any provision hereof shall be deemed a waiver of any subsequent breach
of such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

13       CONDEMNATION. If any part of the Premises, Building or Project is taken
for any public-or quasi-public ease by power of eminent domain or by private
purchase in lieu thereof (a “Taking”) for more than 180 consecutive days,
Landlord may terminate this Lease. If more than 25% of the rentable square
footage of the Premises is Taken, or access to the Premises is substantially
impaired as a result of a Taking, for more than 180 consecutive days, Tenant may
terminate this Lease. Any such termination shall be effective as of the date
possession must be surrendered to the authority, and the terminating party shall
provide termination notice to the other party within 45 days after receiving
written notice of such surrender date. Except as provided above in this
Section 13, neither party may terminate this Lease as a result of a Taking.
Tenant shall not assert any claim for compensation because of any Taking
provided, however, that Tenant may file a separate claim for any Taking of
Tenant’s personal property or any fixtures that Tenant is entitled to remove
upon the expiration hereof, and for moving expenses, so long as such claim does
not diminish the award available to Landlord or any Security Holder and is
payable separately to Tenant. If this Lease is terminated pursuant to this
Section 13, all Rent shall be apportioned as of the date of such termination. If
a Taking occurs and this Lease is not so terminated, Monthly Rent shall be
abated for the period of such Taking in proportion to the percentage of the
rentable square footage of the Premises, if any, that is subject to or rendered
inaccessible by, such Taking.

 

16.



--------------------------------------------------------------------------------

14

ASSIGNMENT AND SUBLETTING.

14.1    Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3) and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within 30
days after receiving the Transfer Notice, Landlord shall notify Tenant of
(a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer, or (c) its exercise of its rights under Section 14.4. Any
Transfer made without Landlord’s prior consent shall, at Landlord’s option, be
void and shall, at Landlord’s option, constitute a Default (defined in
Section 19). Tenant shall pay Landlord a fee of $1,500.00 for Landlord’s review
of any proposed Transfer, whether or not Landlord consents to it.

14.2    Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold consent to a proposed Transfer if:

  14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the data the Transfer Notice is received; or

  14.2.2 The proposed transferee has a character or reputation or is engaged in
a business that is not consistent with the quality of the Building or the
Project; or

  14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or

  14.2.4 Intentionally Omitted; or

  14.2.5 The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project or in another comparable
project owned by Landlord or an Affiliate of Landlord within the Transfer
Radius.

 

17.



--------------------------------------------------------------------------------

Notwithstanding any contrary provision hereof; (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

14.3   Transfer Premises.     If Landlord consents to a Transfer, Tenant shall
pay Landlord an amount equal to 50% of any Transfer Premium (defined below). As
used herein, “Transfer Premium” means (a) in the case of an assignment, any
consideration (including payment for Leasehold Improvements) paid by the
assignee for such assignment, less any reasonable and customary expenses
directly incurred by Tenant on account of such assignment, including brokerage
fees, legal fees, and Landlord’s review fee; (b) in the case of a sublease,
license or other occupancy agreement, the amount by which all rent and other
consideration paid by the transferee to Tenant pursuant to such agreement (less
all reasonable and customary expenses directly incurred by Tenant on account of
such agreement, including brokerage fees, legal fees, constructive costs and
Landlord’s review fee) exceeds the Monthly Rent payable by Tenant hereunder with
respect to the Contemplated Transfer Space for the term of such agreement and
(c) in the case of a Change of Control, any consideration (including payment for
Leasehold improvements) paid by the new controlling party(ies) to the prior
controlling party(ies) on account of this Lease. Payment of Landlord’s share of
the Transfer Premium shall be made (x) in the case of an assignment or a Change
of Control, within 10 days after Tenant or the prior controlling party(ies), as
the case may be, receive(s) the consideration described above, and (y) in the
case of a sublease, license or other occupancy agreement, on the first day of
each month during the term of such agreement, in the amount of 50% of the amount
by which the rent and other consideration paid by the transferee to Tenant under
such agreement for such month (less all reasonable and customary expenses
directly incurred by Tenant on account of such agreement, including brokerage
fees, legal fees, construction costs and Landlord’s review fee, as amortized on
a monthly, straight-line basis over the tam of such agreement) exceeds the
Monthly Rent payable by Tenant hereunder with respect to the Contemplated
Transfer Space for such month.

14.4   Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8),
Landlord; by notifying Tenant within 30 days after receiving the Transfer
Notice, may terminate this Lease with respect to the Contemplated Transfer Space
as of the Contemplated Effective Date. If the Contemplated Transfer Space is
less then the entire Premises, then Base Rent, Tenant’s Share; and the number of
parking spaces to which Tenant is entitled under Section 1.9 shall be deemed
adjusted on the basis of the percentage of the rentable square footage of the
Premises retained by Tenant. Upon request of either party, the parties shall
execute a written agreement prepared by Landlord memorializing such termination.

14.5   Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a

 

18.



--------------------------------------------------------------------------------

complete statement, certified by an independent CPA or Tenant’s chief financial
officer, setting forth in detail the computation of any Transfer Premium. In the
case of an assignment, the assignee shall assume in writing, for Landlord’s
benefit, all of Tenant’s obligations hereunder. No Transfer, with or without
Landlord’s consent, shall relieve Tenant or any guarantor hereof from any
liability hereunder.

14.6   Change of Control. As used herein, “Change of Control” means (a) if
Tenant is a closely held professional service firm, the withdrawal or change
(whether voluntary, involuntary or by operation of law) of 25% or more of its
equity owners within a 12-month period; and (b) in all other cases, any
transaction(s) resulting in the acquisition of a Controlling Interest (defined
below) by one or more parties that did not own a Controlling interest
immediately before such transaction(s). As used herein, “Controlling Interest”
means any direct or indirect equity or beneficial ownership interest in Tenant
that confers upon its holder(s) the direct or indirect power to direct the
ordinary management and policies of Tenant, whether through the ownership of
voting securities, by correct or otherwise (but not through the ownership of
voting securities listed on a recognized securities exchange).

14.7   Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

14.8   Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1 assign this Lease to (a) an Affiliate of Tenant (b) a successor to
Tenant by merger or consolidation, or (c) a successor to Tenant by purchase of
all or substantially all of Tenant’s assets (a “Permitted Transfer”), provided
that (i) at least 10 business days before the Transfer, Tenant notifies Landlord
of such Transfer and delivers to Landlord any documents or information
reasonably requested by Landlord relating thereto, including reasonable
documentation that the Transfer satisfies the requirements of this Section 14.8;
(ii) in the case of an assignment pursuant to clause (a) or (c) above, the
assignee executes and delivers to Landlord, at least 10 business days before the
assignment, a commercially reasonable instrument pursuant to which the assignee
assumes, for Landlord’s benefit, all of Tenant’s obligations hereunder; (iii) in
the case of an assignment pursuant to clause (b) above, (A) the successor entity
has a net worth (as determined in accordance with GAAP, but excluding
intellectual property and any other intangible assets (“Net Worth”)) immediately
after the Transfer that is not leas than the Net Worth of Tenant immediately
before the Transfer, and (B) if Tenant is a closely held professional service
firm, at least 75% of its equity owners existing 12 months before the Transfer
are also equity owners of the successor entity; (iv) the transferee is qualified
to conduct business in the State of California; and (v) the Transfer is made for
a good faith operating business purpose and not in order to evade the
requirements of this Section 14. As used herein, “Affiliate” means, with respect
to any party, a person or entity that controls, is under common control with, or
is controlled by such party.

 

19.



--------------------------------------------------------------------------------

15       SURRENDER.     Upon the expiration or earlier termination hereof, and
subject to Section 8 and this Section 15, Tenant shall surrender possession of
the Premises to Landlord in as good condition as when Tenant took possession and
as thereafter improved by Landlord and/or Tenant, except for reasonable wear and
tear and repairs that are Landlord’s express responsibility hereunder. Before
such expiration or termination, Tenant, without expense to Landlord, shall
(a) remove from the Premises all debris and rubbish and all furniture,
equipment, business and trade fixtures, Lines, free-standing cabinet west,
movable partitions and other articles of personal property that are owned or
placed in the Premises by Tenant or any party claiming by, through or under
Tenant (except for any Lines not required to be removed under Section 23), and
(b) repair all damage to the Premises and Building resulting from such removal.
If Tenant fails to timely perform such removal and repair, Landlord may do so at
Tenant’s expense (including storage costs). If Tenant fails to remove such
property from the Premises, or from storage, within 30 days after notice from
Landlord, any part of such property shall be deemed, at Landlord’s option,
either (x) conveyed to Landlord without compensation, or (y) abandoned.

16       HOLDOVER.     If Tenant fails to surrender the Premises upon the
expiration or earlier termination hereof, Tenant’s tenancy shall be subject to
the terms and conditions hereof, provided, however, that such tenancy shall be a
tenancy at sufferance only, for the entire Premises, and Tenant shall pay
Monthly Rent (on a per-month basis without reduction for any partial month) at a
rate equal to 150% of the Monthly Rent applicable during the last calendar month
of the Term. Nothing in this Section 16 shall limit Landlord’s rights or
remedies or be deemed a consent to any holdover. If Landlord is unable to
deliver possession of the Premises to a new tenant or to perform improvements
for a new lease as a result of Tenant’s holdover, Tenant shall be liable for all
resulting damages, including lost profits, incurred by Landlord.

17       SUBORDINATION; ESTOPPEL CERTIFICATES.     This Lease shall be subject
and subordinate to all existing and future ground or underlying leases,
mortgages, trust deeds and other encumbrances against the Building or Project,
all renewals, extensions, modifications, consolidations and replacements thereof
(each, a “Security Agreement”), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a “Security Holder”) requires in writing that this Lease be
superior thereto. Upon any termination or foreclosure (or any delivery of a deed
in lieu of foreclosure) of say Security Agreement, Tenant, upon request, shall
attorn; without deduction or set-off, to the Security Holder or purchaser or any
successor thereto and shall recognize such party as the lessor hereunder
provided that such party agrees not to disturb Tenant’s occupancy so long as
Tenant timely pays the Rent and otherwise performs its obligations hereunder.
Within 10 days after request by Landlord, Tenant shall execute such further
instruments as Landlord may reasonably deem necessary to evidence the
subordination or superiority of this Lease to any Security Agreement. Tenant
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant’s obligations hereunder upon a foreclosure. Within
10 business days after Landlord’s request, Tenant shall execute and deliver to
Landlord a commercially reasonable estoppel certificate in favor of such parties
as Landlord may reasonably designate, including current and prospective Security
Holders and prospective purchasers.

18       ENTRY BY LANDLORD. At all reasonable times and upon reasonable notice
to Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect
the Premises; (ii)

 

20.



--------------------------------------------------------------------------------

show the Premises to prospective purchaser, current or prospective Security
Holders or insurers, or during the last 12 months of the Term (or while an
uncured Default exists), prospective tenants; (iii) post notices of
non-responsibility; or (iv) perform maintenance, repairs or alterations. At any
time and without notice to Tenant, Landlord may enter the Premises to perform
requited services; provided, however, that landlord shall provide Tenant with
reasonable prior notice (which notice, notwithstanding Section 25.1, may be
delivered by e-mail, fax, telephone or orally and in person) of any entry to
perform a service that is not performed on a monthly or more frequent basis. If
reasonably necessary, Landlord may temporarily close any portion of the Premises
to perform maintenance, repairs or alterations. In an emergency, Landlord may
use any means it deems proper to open doors to and in the Premises. No entry
into or closure of any portion of the Premises pursuant to this Section 18 shall
render Landlord liable to Tenant, constitute a constructive eviction, or excuse
Tenant from any obligation hereunder.

 

19

DEFAULTS; REMEDIES.

19.1     Events of Defaults.     The occurrence of any of the following shall
constitute a “Default”:

   19.1.1 Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or

   19.1.2 Except where a specific time period is otherwise set forth for
Tenant’s performance herein (in which event the failure to perform by Tenant
within such time period shall be a Default), and except as otherwise provided in
this Section 19.1, any failure by Tenant to observe or perform any other
provision, covenant or condition hereof where such failure continues for 30 days
after notice from landlord; provided that if such failure cannot reasonably be
cured within such 30-day period, Tenant shall not be in Default as a result of
such failure if Tenant diligently commences such cure within such period,
thereafter diligently pursues such cure, and completes such cure within 60 days
after Landlord’s notice (or within such longer period as may be reasonably
required provided that such failure can be cured and Tenant diligently pursues
such cure); or

   19.1.3 Abandonment or

   19.1.4 Any failure by Tenant to observe or perform the provisions of Sections
5, 14, 17 or 18 where such failure continues for more than two (2) business days
after notice from Landlord; or

   19.1.5 Tenant becomes in breach of Section 25.3.

If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such provision shall be, at Landlord’s
option, an incurable Default. The notice periods provided herein are in lieu of,
and not in addition to, any notice periods provided by Law, and Landlord shall
not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.

 

21.



--------------------------------------------------------------------------------

  19.2     Remedies Upon Default. Upon any Default, Landlord shall have, in
addition to any other remedies available to landlord at law or in equity (which
shall be cumulative and nonexclusive), the option to pursue any one or more of
the following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

     19.2.1 Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arranges in Rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

    (a)       The worth at the time of award of the unpaid Rent which has been
earned at the time of such termination; plus

    (b)         The worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

    (c)       The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the amount of
such Rent loss that Tenant proves could have been reasonably avoided; plus

    (d)       Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
hereunder or which in the ordinary course of things would be likely to result
therefrom, including brokerage commissions, advertising expenses, expenses of
remodeling any portion of the Premises for a new tenant (whether for the same or
a different use), and any special concessions made to obtain a new tenant plus

    (e)       At Landlord’s option, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by Law.

  As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall
be computed by allowing interest at a rate per annum equal to the lesser of
(i) the annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical
Release Publication G.13(415), published on the first Tuesday of each calendar
month (or such other comparable index as landlord shall reasonably designate if
such rate ceases to be published) plus two (2) percentage points, or (ii) the
highest rate permitted by Law. As used in Section 19.2.1(c), the “worth at the
time of award” shall be computed by discounting such amount at the discount rate
of the Federal Reserve Bank of San Francisco at the time of award plus 1%.

    19.2.2 Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its right and remedies hereunder, including the right to recover all Rent
as it becomes due.

 

22.



--------------------------------------------------------------------------------

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2 or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

   19.3     Efforts to Relet.     Unless Landlord provides Tenant with express
notice to the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Promises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code of Civil
Procedure §§ 1174(c) and 1179 and any existing or future rights to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
hereof.

   19.4     Landlord Default.     Landlord shall not be in default hereunder
unless it fails to begin within 30 days after notice from Tenant, or fails to
pursue with reasonable diligence thereafter, the cure of any failure of Landlord
to meet its obligations hereunder. Before exercising any remedies for a default
by Landlord, Tenant shall give notice and a reasonable time to cure to any
Security Holder of which Tenant has been notified.

20       LANDLORD EXCULPATION.   Notwithstanding any contrary provision hereof,
(a) the liability of the Landlord Parties to Tenant shall be limited to an
amount equal to the lesser of (i) Landlord’s interest in the Building, or
(ii) the equity interest Landlord would have in the Building if the Building
were encumbered by third-party debt in an amount equal to 80% of the value of
the Building (as such value is determined by Landlord); (b) Tenant shall look
solely to Landlord’s interest in the Building for the recovery of any judgment
or award against any Landlord Party; (c) no Landlord Party shall have any
personal liability for any judgment or deficiency, and Tenant waives and
releases such personal liability on behalf of itself and all parties claiming
by, through or under Tenant; and (d) no Landlord Party shall be liable for any
injury or damage to, or interference with, Tenant’s business, including loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or for any form of special or consequential damage.

21       SECURITY DEPOSIT.   Concurrently with its execution and delivery
hereof, Tenant shall deposit with Landlord the Security Deposit, if any, as
security for Tenant’s performance of its obligations hereunder. If Tenant
breaches any provision hereof, Landlord may, at its option, without notice to
Tenant, apply all or part of the Security Deposit to pay any past-due Rent, cure
any breach by Tenant, or compensate Landlord for any other loss or damage caused
by such breach. If Landlord so applies any portion of the Security Deposit,
Tenant, within three (3) business days after demand therefor, shall restore the
Security Deposit to its original amount. The Security Deposit is not an advance
payment of Rent or measure of damages. Any unapplied portion of the Security
Deposit shall be returned to Tenant within 60 days after the latest to occur of
(a) the expiration of the Term, (b) Tenant’s surrender of the Premises as
required hereunder, or (c) determination of the final Rent due from Tenant.
Landlord shall not be required to keep the Security Deposit separate from its
other accounts.

 

23.



--------------------------------------------------------------------------------

22     RELOCATION. Landlord, after giving notice, may move Tenant to other space
in the Project comparable in size and utility to the Premises. In such event,
all terms hereof shall apply to the new space, except that Base Rent and
Tenant’s Share shall not increase as a result of such relocation. Landlord, at
its expense, shall provide Tenant with tenant improvements in the new space at
least equal in quality to those in the Premises and shall move Tenant’s effects
to the new space. Landlord shall reimburse Tenant for Tenant’s reasonable
moving, re-cabling and stationery-replacement costs. The parties shall execute a
written agreement prepared by Landlord memorializing the relocation.

23     COMMUNICATIONS AND COMPUTER LINES.     All Lines installed pursuant to
this Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines
(i) every six (6) feet outside the Premises (intruding the electrical room
risers and any Common Areas), and (ii) at their termination points. Landlord may
designate specific contractors for work relating to vertical Lines. Sufficient
spare cables and space for additional cables shall be maintained for other
occupants, as reasonably determined by Landlord. Unless otherwise notified by
Landlord, Tenant, at its expense and before the expiration or earlier
termination hereof, shall remove all Lines and repair any resulting damage. As
used herein, “Lines” means all communication or computer wires and cables
serving the Premises, whenever and by whomever installed or paid for, including
any such wires or cables installed pursuant to any prior lease.

24     PARKING.     Tenant may park in the Building’s parking facilities (the
“Parking Facility”), in common with other tenants of the Building, upon the
following terms and conditions. Tenant shall not use more than the number of
unreserved and/or reserved parking spaces set forth in Section 1.9. Tenant shall
pay Landlord, in accordance with Section 3, any fees for the parking spaces
described in Section 1.9. Tenant shall pay Landlord any fees, taxes or other
charges imposed by any governmental or quasi-governmental agency in connection
with the Parking Facility, to the extent such amounts are allocated to Tenant by
Landlord. Landlord shall not be liable to Tenant, nor shall this Lease be
affected, if any parking is impaired by (or any parking charges are imposed as a
result of) any Law. Tenant shall comply with all rules and regulations
established by Landlord from time to time for the orderly operation and use of
the Parking Facility, including any sticker or other identification system and
the prohibition of vehicle repair and maintenance activities in the Parking
Facility. Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building. Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parting Facility by Tenant, its employees or invitees. Landlord may alter the
size, configuration, design, layout or any other aspect of the Parking Facility,
and, in connection therewith, temporarily deny or restrict access to the Parking
Facility, in each case without abatement of Rent or liability to Tenant.
Landlord may delegate its responsibilities hereunder to a parking operator, in
which case (i) such parking operator shall have all the rights of control
reserved herein by Landlord, (ii) Tenant shall enter into a parking agreement
with such parking operator, (iii) Tenant shall pay such parking

 

24.



--------------------------------------------------------------------------------

operator, rather than Landlord, any charge established hereunder for the parking
spaces, and (iv) Landlord shall have no liability for claims arising through
acts or omissions of such parking operator except to the extent caused by
Landlord’s gross negligence or willful misconduct. Tenant’s parking rights under
this Section 24 are solely for the benefit of Tenant’s employees and such rights
may not be transferred without Landlord’s prior consent, except pursuant to a
Transfer permitted under Section 14.

 

25

MISCELLANEOUS.

25.1    Notices. Except as provided in Section 18, no notice, demand, statement,
designation, request, consent approval, election or other communication given
hereunder (“Notice”) shall be binding upon either party unless (a) it is in
writing (b) it is (i) sent by certified or registered mail, postage prepaid,
return receipt requested, (ii) delivered by a nationally recognized courier
service, or (iii) delivered personally; and (c) it is sent or delivered to the
address set forth in Section 1.10 or 1.11, as applicable, or to such other place
(other than a P.O. box) as the incipient may from time to time designate in a
Notice to the other party. Any Notice shall be deemed received on the earlier of
the date of actual delivery or the date on which delivery is refused, or, if
Tenant is the recipient and has vacated its notice address without providing a
new notice address, three (3) business days after the date the Notice is
deposited in the U.S. mail or with a courier service as described above.

25.2    Force Majeure. If either party is prevented from performing any
obligation hereunder by any strike, act of God, war, terrorist act, shortage of
labor or materials, governmental action, civil commotion or other cause beyond
such party’s reasonable control (“Force Majeure”), such obligation shall be
excused during (and any time period for the performance of such obligation shall
be extended by) the period of such prevention; provided, however, that this
Section 25.2 all not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations whose
nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.

25.3    Representations and Covenants. Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant (and any
guarantor hereof) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy or suffered the filing of an involuntary petition by creditors,
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of its assets, (iv) suffered the attachment or other judicial
seizure of all or substantially all of its assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally; and (d) each
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Tenant, any guarantor hereof or any subtenant of Tenant is not,
and at no time during the Term will be, (i) in violation of any Laws relating to
terrorism or money laundering, or (ii) among the parties identified on any list
compiled pursuant to Executive Order 13224 for the purpose of identifying

 

25.



--------------------------------------------------------------------------------

suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http//www.treas.gov/ofac/tlladn.pdf or any replacement website or other
replacement official publication of such list.

25.4    Signs. Landlord, at Landlord’s cost, shall include Tenant’s name in any
tenant directory located in the lobby on the first floor of the Building. If any
part of the Premises is located on a multi-tenant floor, Landlord, at Tenant’s
cost, shall provide identifying suite signage for Tenant comparable to that
provided by Landlord on similar floors in the Building. Tenant may not install
(a) any signs outside the Premises, or (b) without Landlord’s prior consent in
its sole and absolute discretion, any signs, window coverings, blinds or similar
items that are visible from outside the Premises.

25.5    Attorneys’ Fees. In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs. Tenant
shall pay all reasonable attorneys’ fees and other fees and costs that landlord
incurs in interpreting or enforcing this Lease or otherwise protecting its
rights hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

25.6    Brokers. Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease. Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease. Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease. Tenant acknowledges that any
Affiliate of landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

25.7    Governing Law: WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

25.8    Waiver of Statutory Privileges. Each party waives California Civil Code
§§ 1932(2) and 1933(4). Tenant waives (a) any rights under (i) California Civil
Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or (ii) California Code
of Civil Procedure § 1265.130; and (b) any right to terminate this Lease under
California Civil Code § 1995.310.

 

26.



--------------------------------------------------------------------------------

25.9    Interpretation. As used herein, the capitalized term “Section” refers to
a section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property.
Wherever this Lease requires Tenant to comply with any Law, rule, regulation,
procedure or other requirement or prohibits Tenant from engaging in any
particular conduct, this Lease shall be deemed also to require Tenant to cause
each of its employees, licensees, invitees and subtenants, and any other party
claiming by, through or under Tenant, to comply with such requirement or refrain
from engaging in such conduct, as the case may be. Wherever this Lease requires
Landlord to provide a customary service or to act in a reasonable manner
(whether in incurring an expense, establishing a rule or regulation, providing
an approval or consent, or performing any other act), this Lease shall be deemed
also to provide that whether such service is customary or such conduct is
reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the US. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system. Tenant
waives the benefit of any rule that a written agreement shall be construed
against the drafting party.

25.10    Entire Agreement. This Lease sets forth the entire agreement between
the parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

25.11    Other. Landlord, at its option, may cure any Default, without waiving
any right or remedy or releasing Tenant from any obligation, in which event
Tenant shall pay Landlord, within 10 business days after notice by Landlord, the
cost of such cure. If any provision hereof is void or unenforceable, no other
provision shall be affected. Submission of this instrument for examination or
signature by Tenant does not constitute an option or offer to lease, and this
instrument is not binding until it has been executed and delivered by both
parties. If Tenant is comprised of two or more parties, their obligations shall
be joint and several. Time is of the essence with respect to the performance of
every provision hereof in which time of performance is a factor. So long as
Tenant performs its obligations hereunder, Tenant shall have peaceful and quiet
possession of the Premises against any party claiming by, through or under
Landlord, subject to the terms hereof. Landlord may transfer its interest
herein, in which event Landlord shall be released from, Tenant shall look solely
to the transferee for the performance of, and the transferee shall be deemed to
have assumed, all of Landlord’s obligations arising hereunder after the date of
such transfer (including the return of any Security Deposit) and Tenant shall
attorn to the transferee. Landlord reserves all rights not expressly granted to
Tenant hereunder, including the right to make alterations to the Project. No
rights to any view or to light or air over any property are granted to Tenant
hereunder. The expiration or termination hereof shall not relieve either party
of any obligation that accrued before, or continues to accrue after, such
expiration or termination.

 

27.



--------------------------------------------------------------------------------

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

28.



--------------------------------------------------------------------------------

  IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

EOP-EMBARCADERO PLACE, L.L.C., a

Delaware limited liability company

 

By:

 

/s/ Kenneth Young

 

Name:

 

Kenneth Young

 

Title:

 

Vice President

 

TENANT:

 

BOOMERANG.COM, INC., California

corporation

 

By:

 

/s/ David Kearney

 

Name:

 

David Kearney

 

Title:

 

CEO

   

[chairman][president][vice-president]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

   

[secretary][assistant secretary][chief

   

financial officer][assistant treasurer]

 

 

29.



--------------------------------------------------------------------------------

EXHIBIT A

EMBARCADERO PLACE

2100 BUILDING

2100 GENG ROAD

PALO ALTO, CALIFORNIA

OUTLINE OF PREMISES

See Attached

 

Exhibit A

1



--------------------------------------------------------------------------------

EXHIBIT B

EMBARCADERO PLACE

2100 BUILDING

2100 GENG ROAD

PALO ALTO, CALIFORNIA

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings; “Agreement” means the lease of which this Work Letter is
a part. “Tenant Improvement” means all improvements to be constructed in the
Premises pursuant to this Work Letter. ‘Tenant Improvement Work” means the
construction of the Tenant Improvements, together with any related work
(including demolition) that is necessary to construct the Tenant Improvements.

 

1.

ALLOWANCE. [Intentionally Omitted.]

 

2.

PLANS

2.1       Selection of Architect/Plans.   Landlord shall retain the
architectural planner (the “Architect”) and the engineering consultants (the
“Engineers”) of Landlord’s choice to prepare all architectural plans for the
Premises and all engineering Construction Drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, life-safety, and sprinkler work in the
Premises. The plans and drawings to be prepared by the Architect and the
Engineers shall be referred to herein as the “Plans.” Tenant shall be
responsible for ensuring that all elements of the design of the Plans are
suitable for Tenant’s use of the Premises, and neither the preparation of the
Plans by the Architect or the Engineers nor Landlord’s approval of the Plans
shall relieve Tenant than such responsibility. Landlord shall (a) cause the
Plans, other than any Revision (defined in Section 3.3.3 below), to comply with
Law, and (b) cause the Architect and Engineers to use the Required Level of Care
(defined below) to cause any Revision to comply with Law; provided, however,
that Tenant, not Landlord, shall be responsible for any violation of Law
resulting from Tenant’s use of the Premises for other than general office
purposes. Tenant acknowledges and agrees that if Landlord breaches its
obligations under clause (b) of the procuring sentence, any resulting obligation
of Landlord to pay for any alteration to the Promises required by Law shall be
limited to the excess, if any, of the sum of the cost of such alteration plus
the cost of the portion of the Tenant Improvement Work performed pursuant to the
applicable Revision over the amount that it would have cost to perform such
portion of the Tenant Improvement Work pursuant to such Revision if such
Revision had complied with Law. As used herein, “Required Level of Care” means
the level of care that reputable architects and engineers customarily use to
cause drawings and specifications to comply with Law where such drawings and
specifications are prepared for spaces in buildings comparable in quality to the
Building. Tenant shall be responsible for ensuring that any Revision complies
with Law to the extent Landlord is not expressly so responsible under this
Section 2.1, and neither the preparation of the Revision by the Architect or the
Engineers nor Landlord’s approval of the Revision shall relieve Tenant from such
responsibility. To the extent that either party (the “Responsible Party”) is
responsible under this Section 2.1 for causing any portion of the Plans to
comply with Law,

 

Exhibit B

1



--------------------------------------------------------------------------------

the Responsible Party may contest any alleged violation of Law in good faith,
including by seeking a waiver or deferment of compliance, asserting any defense
allowed by Law, and exercising any right of appeal (provided that the other
party incur no liability as a result of such contest and that, after completing
such contest, the Responsible Party makes any modification to the Plans or any
alteration to the Premises that is necessary to comply with any final order or
judgment).

2.2      Space Plan and Programming Information.  Landlord and Tenant
acknowledge that they have approved the space plan for the Premises prepared by
AP+I Design dated September 21, 2009 and known as SP-6 (the “Space Plan”),
attached hereto as Exhibit B-1. All materials and finishes contemplated by the
Space Plan shall be deemed to be Building-standard unless otherwise expressly
provided therein. Immediately after executing and delivering this Agreement,
Tenant shall cooperate in good faith with the Architect and the Engineers to
supply such information (the “Programming Information”) as is necessary to
enable them to complete the architectural, engineering and final architectural
working drawings for the Tenant Improvement Work in a form and manner that
(a) are sufficient to enable subcontractors to bid on the work and to obtain all
applicable permits for the Tenant Improvement Work, (b) are consistent with the
Space Plan and will not increase the cost of the Tenant Improvement Work (in
each case as reasonably determined by Landlord), and (c) are otherwise in
accordance with Building standards (collectively, the “Construction Drawings”).
The Programming Information shall be consistent with Landlord’s requirements for
avoiding aesthetic, engineering or other conflicts with the design and function-
of the balance of the Building (collectively, the “Landlord Exhibit B
Requirements”) and shall otherwise be subject to Landlord’s reasonable approval.
Landlord shall provide Tenant with notice approving or reasonably disapproving
the Programming Information within five (5) business days after the later of
Landlord’s receipt thereof or the mutual execution and delivery of this
Agreement. If Landlord disapproves the Programming Information, Landlord’s
notice of disapproval shall describe with reasonable specificity the basis for
such disapproval and the changes that would be necessary to resolve Landlord’s
objections. If Landlord disapproves the Programming Information, Tenant shall
modify the Programming Information and resubmit the same for Landlord’s review
and approval. Such procedure shall be repeated as necessary until Landlord has
approved the Programming Information.

2.3      Construction Drawings.  After approving the Programming Information,
Landlord shall cause the Architect and the Engineers to prepare and deliver to
Tenant Construction Drawings that conform to the Space Plan and the approved
Programming Information. Such preparation and delivery shall occur within l0
business days after the later of Landlord’s approval of the Programming
Information or the mutual execution and delivery of this Agreement. Tenant shall
approve or disapprove the Construction Drawings by notice to Landlord. If Tenant
disapproves the Construction Drawings, Tenant’s notice of disapproval shall
specify any revisions Tenant desires in the Construction Drawings. After
receiving such notice of disapproval, Landlord shall cause the Architect and the
Engineers to revise the Construction Drawings, taking into account the reasons
for Tenant’s disapproval (provided, however, that Landlord shall not be required
to cause the Architect or the Engineers to make any revision to the Construction
Drawings that, in Landlord’s reasonable judgment, would (a) cause the
Construction Drawings to (i) fail to conform strictly to the Space Plan, or
(ii) fail to comply with Law or the Landlord Requirements, or (b) increase the
cost of the Tenant Improvement Work, or

 

Exhibit B

2



--------------------------------------------------------------------------------

that Landlord otherwise reasonably disapproves), and resubmit the Construction
Drawings to Tenant for its approval. Such revision and resubmission shall occur
within five (5) business days after the later of Landlord’s receipt of Tenant’s
notice of disapproval or the mutual execution and delivery of this Agreement if
such revision is not material, and within such longer period of time as may be
reasonably necessary (but not more than 10 business days after the later of such
receipt or such execution and delivery) if such revision is material. Such
procedure shall be repeated as necessary until Tenant has approved the
Construction Drawings. The Construction Drawings approved by Landlord and Tenant
are referred to herein as the “Approved Construction Drawings”.

2.4      Time Deadlines.  Tenant shall use its best efforts to cooperate with
Landlord and its architect, engineers and other consultants to complete all
phases of the Plans and obtain the permits for the Tenant Improvement Work as
soon as possible after the execution of this Agreement, and Tenant shall meet
with Landlord, in accordance with a schedule determined by Landlord, to discuss
the parties’ progress. Without limiting the foregoing, Tenant shall cause the
Plans Completion Date (defined below) to occur on or before the Plans Due Date
(defined below). As used herein, “Plans Completion Date” means the date on which
Tenant approves the Construction Drawings pursuant to Section 3.3 below. As used
herein, “Plans Due Date” means October 15, 2009; provided, however, that the
Plans Due Date shall be extended by one day for each day, if any, by which the
Plans Completion Date is delayed by any failure of Landlord to comply with its
obligations under this Section 2.

 

3

CONSTRUCTION.

3.1      Contractor.  A contractor designated by Landlord (the “Contractor”)
shall perform the Tenant Improvement Work. In addition, Landlord may select
and/or approve of any subcontractors, mechanics and materialmen used in
connection with the performance of the Tenant Improvement Work.

32       Cost of Tenant for Improvement Work.  Except as provided in
Section 3.3.3 below, the Tenant Improvement Work shall be performed at
Landlord’s expense.

3.3      Construction.

  3.3.1    Over-Allowance Amount. [Intentionally Omitted]

  3.3.2    Landlord’s Retention of Contractor.  Landlord shall independently
retain the Contractor to perform the Tenant Improvement Work in accordance with
the Approved Construction Drawings.

  3.3.3    Revisions to Approved Construction Drawings.  If Tenant requests any
revision to the Approved Construction Drawings (a “Revision”), Landlord shall
provide Tenant with notice approving or reasonably disapproving such Revision,
and, if Landlord approves such Revision, Landlord shall have such Revision made
and delivered to Tenant, together with notice of any resulting change in the
total cost associated with the Tenant Improvement Work, within five (5) business
days after the later of Landlord’s receipt of such request or the mutual
execution and delivery of this Agreement if such Revision is not material, and
within such longer period of time as may be reasonably necessary (but not more
than 10 business days after the later of such

 

Exhibit B

3



--------------------------------------------------------------------------------

receipt or such execution and delivery) if such Revision is material, whereupon
Tenant, within one business day, shall notify Landlord whether it desires to
proceed with such Revision. If Landlord has commenced performance of the Tenant
Improvement Work, then, in the absence of such authorization, Landlord shall
have the option to continue such performance disregarding such Revision. Tenant
shall reimburse Landlord, immediately upon demand, for any increase in the total
cost associated with the Tenant Improvement Work that results from any Revision
(including the cost of preparing the Revision).

3.3.4    Contractor’s Warranties.     Tenant hereby waives all claims against
Landlord relating to any latent defects in the Tenant Improvement Work.
Notwithstanding the foregoing or any contrary provision of the Lease, if within
12 months after substantial completion of the Tenant Improvements, Tenant
provides notice to Landlord of any latent defect in the Tenant Improvements,
Landlord shall, at its option, either (a) assign to Tenant any right Landlord
may have under the Construction Contract (defined below) to require the
Contractor to correct, or pay for the correction of, such latent defect, or
(b) at Landlord’s expense, use reasonable efforts to enforce such right directly
against the Contractor for Tenant’s benefit. As used herein, “Construction
Contract” means the construction contract between Landlord and the Contractor
pursuant to which the Tenant Improvements will be constructed.

 

4

COMPLETION.

4.1      Ready for Occupancy.  For purposes of Section 1.3.2 of this Agreement,
the Premises shall be deemed “Ready for Occupancy” upon the substantial
completion of the Tenant Improvement Work. Subject to Section 4.2 below, the
Tenant Improvement Work shall be deemed to be “substantially complete” upon the
completion of the Tenant Improvement Work pursuant to the Approved Construction
Drawings (as reasonably determined by Landlord), with the exception of any
details of construction, mechanical adjustment or any other similar matter the
non-completion of which does not materially interfere with Tenant’s use of the
Premises.

4.2      Tenant Delay.  If the substantial completion of the Tenant Improvement
Work is delayed (a “Tenant Delay”) as a result of (a) any failure of the Plans
Completion Data to occur by the Plans Due Date; (b) Tenant’s failure to timely
approve any matter requiring Tenant’s approval; (c) any breach by Tenant of this
Work Letter or the Lease; (d) any change (or Tenant’s request for any change) in
the Approved Construction Drawings (except to the extent such delay results from
any failure of Landlord to comply with its obligations under Section 3.3.3
above); (e) Tenant’s requirement for materials, components, finishes or
improvements that are not available in a commercially reasonable time given the
anticipated date of substantial completion of the Tenant Improvement Work as set
forth in this Agreement; (f) any change to the base, shell or core of the
Premises or Building required by the Approved Construction Drawings; or (g) any
other act or omission of Tenant or any of its agents, employees or
representatives, then, notwithstanding any contrary provision of this Agreement,
and regardless of when the Tenant Improvement Work is actually substantially
completed, the Tenant Improvement Work shall be deemed to be substantially
completed on the date on which the Tenant Improvement Work would have been
substantially completed if no such Tenant Delay had occurred.

5        MISCELLANEOUS.  Notwithstanding any contrary provision of this
Agreement, if Tenant defaults under this Agreement before the Tenant Improvement
Work is completed,

 

Exhibit B

4



--------------------------------------------------------------------------------

Landlord’s obligations under this Work Letter shall be excused until such
default is cured and Tenant shall be responsible for any resulting delay in the
completion of the Tenant Improvement Work. This Work Letter shall not apply to
any space other than the Premises.

 

 

 

 

 

 

Exhibit B

5



--------------------------------------------------------------------------------

EXHIBIT B-1

EMBARCADERO PLACE

2100 BUILDING

2100 GENG ROAD

PALO ALTO, CALIFORNIA

SPACE PLAN

[Graphic]

 

Exhibit B

1



--------------------------------------------------------------------------------

EXHIBIT C

EMBARCADERO PLACE

2100 BUILDING

2100 GENG ROAD

PALO ALTO, CALIFORNIA

CONFIRMATION LETTER

                    , 20    

 

To:

  

 

    

 

    

 

 

 

Re:

Office Lease (the “Lease”) dated                 , 20    , between
EOP-EMBARCADERO PLACE, L.L.C., a Delaware United liability company (“Landlord”),
and BOOMERANG.COM, INC., a California corporation (“Tenants”), concerning Suite
102 on the first floor of the building located at 2100 Geng Road, Palo Alto,
California.

 

  Lease ID:                                              

  Business Unit Number:                         

Dear                         :

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

  1.

The Commencement Date is                      and the Expiation Date is
                    .

 

  2.

The exact number of rentable square feet within the Premises is 3,075 square
feet, subject to Section 2.1.1 of the Lease.

 

  3.

Tenant’s Share, based upon the exact number of rentable square feet within the
Premises, is 6.2044%, subject to Section 2.1.1 of the Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within five (5) business days after receiving
it, Tenant shall be deemed to have executed and returned it without exception.

 

“Landlord”:

 

EOP-EMBARCADERO PLACE, L.L.C., a

Delaware limited liability company

 

Exhibit C

1



--------------------------------------------------------------------------------

By:

 

 

Name:

 

 

Title:

 

 

Agreed and Accepted s of                     , 200  .

“Tenant”:

BOOMERANG.COM, INC.,

a California corporation

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit C

2



--------------------------------------------------------------------------------

EXHIBIT D

EMBARCADERO PLACE

2100 BUILDING

2100 GENG ROAD

PALO ALTO, CALIFORNIA

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1.       Tenant shall not alter any lock or install any new or additional locks
or bolts on any doors or windows of the Premises without obtaining Landlord’s
prior consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Twelve (12) keys will be furnished by Landlord for the
Premises, and any additional keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord. Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices and toilet rooms furnished to or otherwise procured by Tenant, and if
any such keys are lost, Tenant shall pay Landlord the cost of replacing them or
of changing the applicable locks if Landlord deems such changes necessary.

2.       All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3.       Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for comparable buildings in the
vicinity of the Building. Tenant shall cause its employees, agents, contractors,
invitees and licensees who use Building doors during such hours to securely
close and lock them after such use. Any person entering or leaving the Building
during such hours, or when the Building doors are otherwise locked, may be
required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass. Landlord will furnish passes to persons for whom Tenant
requests them. Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord and its agents shall not be liable for damages for any error with
regard to the admission or exclusion of any person to or from the Building. In
case of invasion, mob, riot, public incitement or other commotion, Landlord may
prevent access to the Building or the Project during the continuance thereof by
any means it deems appropriate for the safety and protection of life and
property.

4.       No furniture, freight or equipment shall be brought into the Building
without prior notice to Landlord. All moving activity into or out of the
Building shall be scheduled with Landlord and done only at such time and in such
manner as Landlord designates. Landlord may prescribe the weight, size and
position of all safes and other heavy property brought into the

 

Exhibit D

1



--------------------------------------------------------------------------------

Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property. Any damage to the Building, its contents, occupants
or invitees resulting from Tenant’s moving or maintaining any such safe or other
heavy property shall be the sole responsibility and expense of Tenant
(notwithstanding Sections 7 and 10.4 of this Lease).

5.       No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

6.       Employees of Landlord shall not perform any work or do anything outside
their regular duties unless under special instructions from Landlord.

7.       No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord’s prior consent. Tenant shall not disturb, solicit,
peddle or canvass any occupant of the Project.

8.       The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein. Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

9.       Tenant shall not overload the floor of the Premises, or mark, drive
nails or screws or drill into the partitions, woodwork or drywall of the
Premises, or otherwise deface the Premises, without Landlord’s prior consent.
Tenant shall not purchase bottled water, ice, towel, linen, maintenance or other
like services from any person not approved by Landlord.

10.       Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated in the
Premises without Landlord’s prior consent.

11.       No inflammable, explosive or dangerous fluids or substances shall be
used or kept by Tenant in the Premises or about the Project, except for such
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all Laws. Without limiting the foregoing, Tenant shall not, without Landlord’s
prior consent, use, store, install, disturb, spill, remove, release or dispose
of, within or about the Premises or any other portion of the Project, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal. No
burning candle or other open flame shall be ignited or kept by Tenant in the
Premises or about the Project.

 

Exhibit D

2



--------------------------------------------------------------------------------

  12.       Tenant shall not, without Landlord’s prior consent, use any method
of heating or air conditioning other than that supplied by Landlord.

  13.       Tenant shall not use or keep any foul or noxious gas or substance in
or on the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

  14.       Tenant shall not bring into or keep within the Project, the Building
or the Premises any animals (other than service animals), birds, aquariums, or,
except in areas designated by Landlord bicycles or other vehicles.

  15.       No cooking shall be done in the Premises, nor shall the Premises be
used for lodging, for living quarters or sleeping apartments, or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and invitees, provided that such use complies with all
Laws.

  16.     The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.

  17.       Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

  18.       Tenant shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, courts, halls, stairways, elevators, vestibules or any
Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

  19.       Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

  20.       Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

 

Exhibit D

3



--------------------------------------------------------------------------------

  21.       Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

  22.       Any persons employed by Tenant to do janitorial work shall be
subject to Landlord’s prior consent and, while in the Building and outside of
the Premises, shall be subject to the control and direction of the Building
manager (but not as an agent or employee of such manager or Landlord), and
Tenant shall be responsible for all acts of such persons.

  23.       No awning or other projection shall be attached to the outside walls
of the Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

  24.       Tenant shall not obstruct any sashes, sash doors, skylights, windows
or doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

  25.       Tenant must comply with requests by Landlord concerning the
informing of their employees of items of importance to the Landlord.

  26.       Tenant must comply with the State of California “No-Smoking” law set
forth in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that is not superseded by such law.

  27.       Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.

  28.       All office equipment of an electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.

  29.       Tenant shall not use any hand trucks except those equipped with
rubber tires and rubber side guards.

  30.       No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without Landlord’s prior
consent

  31.       Without Landlord’s prior consent, Tenant shall not use the name of
the Project or Building or use pictures or illustrations of the Project or
Building in advertising or other publicity or for any purpose other than as the
address of the business to be conducted by Tenant in the Premises.

 

Exhibit D

4



--------------------------------------------------------------------------------

  Landlord may from time to time modify or supplement these Rules and
Regulations in a manner that, in Landlord’s reasonable judgment, is appropriate
for the management, safety, care and cleanliness of the Premises, the Building,
the Common Areas and the Project, for the preservation of good order therein,
and for the convenience of other occupants and tenants thereof. Landlord may
waive any of these Rules and Regulations for the benefit of any tenant, but no
such waiver shall be construed as a waiver of such Rule and Regulation in favor
of any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.

 

Exhibit D

5



--------------------------------------------------------------------------------

EXHIBIT E

EMBARCADERO PLACE

2100 BUILDING

2100 GENG ROAD

PALO ALTO, CALIFORNIA

JUDICIAL REFERENCE

  IF (AND ONLY IF) THE JURY-WAIVER PROVISIONS OF SECTION 25.7 OF THIS LEASE ARE
NOT ENFORCEABLE UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL
APPLY.

  It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim bought by either party hereto against the other (and/or against its
officers, directors, employees, agents or subsidiaries or affiliated entities)
on any matters arising out of or in any way connected with this Lease, Tenant’s
use or occupancy of the Premises and/or any claim of Injury or damage, whether
sounding in contract, tort, or otherwise, shall be heard and resolved by a
referee under the provisions of the California Code of Civil Procedure, Sections
638 - 645.1, inclusive (as same may be amended, or any successor statute(s)
thereto) (the “Referee Sections”). Any fee to initiate the judicial reference
proceedings and all fees charged and costs incurred by the referee shall be paid
by the party initiating such procedure (except that if a reporter is requested
by either party, then a reporter shall be present at all proceedings where
requested and the fees of such reporter – except for copies ordered by the other
parties – shall be borne by the party requesting the reporter); provided
however, that allocation of the costs and fees, including any initiation fee, of
such proceeding shall be ultimately determined in accordance with Section 25.5
of this Lease. The venue of the proceedings shall be in the county in which the
Premises is located. Within 10 days of receipt by any party of a request to
resolve any dispute or controversy pursuant to this Exhibit E, the parties shall
agree upon a single referee who shall try all issues, whether of fact or law,
and report a finding and judgment on such issues as required by the Referee
Sections. If the parties are unable to agree upon a referee within such 10-day
period, then any party may thereafter file a lawsuit in the county in which the
Premises is located for the purpose of appointment of a referee under the
Referee Sections. If the referee is appointed by the court, the referee shall be
a neutral and impartial retired judge with substantial experience in the
relevant matters to be determined, from Jams/Endispute, Inc., ADR Services, Inc.
or a similar mediation/arbitration entity approved by each party in its sole and
absolute discretion. The proposed referee may be challenged by any party for any
of the grounds listed in the Referee Sections. The referee shall have the power
to decide all issues of fact and law and report his or her decision on such
issues, and to issue all recognized remedies available at law or in equity for
any cause of action that is before the referee, including an award of attorneys’
fees and costs in accordance with this Lease. The referee shall not however,
have the power to award punitive damages, nor any other damages that are not
permitted by the express provisions of this Lease, and the parties waive any
right to recover any such damages. The parties may conduct all discovery as
provided in the California

 

Exhibit E

1



--------------------------------------------------------------------------------

Code of Civil Procedure, and the referee shall oversee discovery and may enforce
all discovery orders in the same manner as any trial court judge, with rights to
regulate discovery and to issue and enforce subpoenas, protective orders and
other limitations on discovery available under California Law. The reference
proceeding shall be conducted in accordance with California Law (including the
rules of evidence), and in all regards, the referee shall follow California Law
applicable at the time of the reference proceeding. The parties shall promptly
and diligently cooperate with one another and the referee, and shall perform
such acts as may be necessary to obtain a prompt and expeditious resolution of
the dispute or controversy in accordance with the terms of this Exhibit E. In
this regard, the parties agree that the parties and the referee shall use best
efforts to ensure that (a) discovery be conducted for a period no longer than 6
months from the date the referee is appointed, excluding motions regarding
discovery, and (b) a trial date be set within 9 months of the date the referee
is appointed. In accordance with Section 644 of the California Code of Civil
Procedure, the decision of the referee upon the whole issue must stand as the
decision of the court, and upon the filing of the statement of decision with the
clerk of the court or with the judge if there is no clerk, judgment may be
entered thereon in the same manner as if the action had been tried by the court.
Any decision of the referee and/or judgment or other order entered thereon shall
be appealable to the same extant and in the same manner that such decision,
Judgment, or order would be appealable if rendered by a judge of the superior
court in which venue is proper hereunder. The referee shall in his/her statement
of decision set forth his/her findings of fact and conclusions of law. The
parties intend this general reference agreement to be specifically enforceable
in accordance with the Code of Civil Procedure. Nothing in this Exhibit E shall
prejudice the right of any party to obtain provisional relief or other equitable
remedies from a court of competent jurisdiction as shall otherwise be available
under the Code of Civil Procedure and/or applicable court rules.

 

Exhibit E

2



--------------------------------------------------------------------------------

EXHIBIT F

EMBARCADERO PLACE

2100 BUILDING

2100 GENG ROAD

PALO ALTO, CALIFORNIA

ADDITIONAL PROVISIONS

 

1.

Provisions Required Under Existing Security Agreements. Notwithstanding any
contrary provision of this Lease:

 

  A.

Permitted Use. No portion of the Premises shall be used for any of the following
uses: any pornographic or obscene purposes, any commercial sex establishment,
any pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities, or sexual conduct or any other use that, as of the time of the
execution hereof, has or could reasonably be expected to have material adverse
effect on the Property or its use, operation or value.

 

  B.

Subordination and Attornment. This Lease shall be subject and subordinate to any
Security Agreement (other than a ground lease) existing as of the date of mutual
execution and delivery of this Lease (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, an “Existing
Security Agreement”) or any loan document secured by any Existing Security
Agreement (an “Existing Loan Document”). In the event of the enforcement by any
Security Holder of any remedy under any Existing Security Agreement or Existing
Loan Document, Tenant shall, at the option of the Security Holder or of any
other person or entity succeeding to the interest of the Security Holder as a
result of such enforcement, attorn to the Security Holder or to such person or
entity and shall recognize the Security Holder or such successor in the interest
as lessor under this Lease without change in the provisions thereof; provided,
however, the Security Holder or such successor in interest shall not be liable
for or bound by (i) any payment of an installment of rent or additional rent
which may have been made more than thirty (30) days before the due date of such
installment, (ii) any act or omission of or default by Landlord under this Lease
(but the Security Holder, or such successor, shall be subject to the continuing
obligations of Landlord to the extent arising from and after such succession to
the extent of the Security Holder’s, or such successor’s, interest in the
Property), (iii) any credits, claims, setoffs or defenses which Tenant may have
against Landlord, or (iv) any obligation under this Lease to maintain a fitness
facility at the Property. Tenant, upon the reasonable request by the Security
Holder or such successor in interest, shall execute and deliver an instrument or
instruments confirming such attornment. Notwithstanding the foregoing, in the
event the Security Holder under any Existing Security Agreement or Existing Loan
Document shall have entered into a separate subordination, attornment and
non-disturbance agreement directly with Tenant governing Tenant’s obligation to
attorn to the Security Holder or such successor in interest as lessor, the terms
and provisions of such agreement shall supersede the provisions of this
Subsection.

 

Exhibit F

1



--------------------------------------------------------------------------------

  C.

Proceeds.

 

  1.

As used herein, “Proceeds” means any compensation, awards, proceeds, damages,
claims, insurance recoveries, causes or rights of action (whenever accrued) or
payments which Landlord may receive or to which Landlord may become entitled
with respect to the Property or any part thereof (other than payments received
in connection with any liability or loss of rental value or business
interruption insurance) in connection with any taking by condemnation or eminent
domain (“Taking”) of, or any casualty or other damage or injury to, the Property
or any part thereof.

 

  2.

Nothing in this Lease shall be deemed to entitle Tenant to receive and retain
Proceeds except those that may be specifically awarded to it in condemnation
proceedings because of the Taking of its trade fixtures and its leasehold
improvements which have not become part of the Property and such business loss
as Tenant may specifically and separately establish. Nothing in the preceding
sentence shall be deemed to expand any right Tenant may have under this Lease to
receive or retain any Proceeds.

 

  3.

Nothing in this Lease shall be deemed to prevent Proceeds from being held and
disbursed by any Security Holder under any Existing Loan Documents in accordance
with the terms of such Existing Loan Documents. However, if, in the event of any
casualty or partial Taking, any obligation of Landlord under this Lease to
restore the Premises or the Building is materially diminished by the operation
of the preceding sentence, then Landlord, as soon as reasonably practicable
after the occurrence of such casualty or partial Taking, shall provide written
notice to Tenant describing such diminution with reasonably specificity,
whereupon, unless Landlord has agreed in writing, in its sole and absolute
discretion, to waive such diminution, Tenant, by written notice to Landlord
delivered within 10 days after receipt of Landlord’s notice, shall have the
right to terminate this Lease effective 10 days after the date of such
termination notice.

 

  2.

Early Entry. Tenant may enter the Premises (i) after installation of the ceiling
grid in the Premises and before the Commencement Date, solely for the purpose of
installing telecommunications and data cabling in the Premises, and (ii) after
installation of the carpeting in the Premises and before the Commencement Date,
at its sole risk and solely for the purpose of installing equipment, furnishings
and other personalty. Other than the obligation to pay Base Rent and Tenant’s
Share of any Expense Excess or Tax Excess, all of Tenant’s obligations hereunder
shall apply during any period of such early entry. Notwithstanding the
foregoing, Landlord may limit, suspend or terminate Tenant’s rights to enter the
Premises pursuant to this Section if Landlord reasonably determines that such
entry is endangering individuals working in the Premises or is delaying
completion of the Tenant Improvement Work.

 

Exhibit F

2



--------------------------------------------------------------------------------

  3.

Extension Option.

 

  3.1.

Grant of Option: Conditions. Tenant shall have the right (the “Extension
Option”) to extend the Term for one additional period of three (3) years
commencing on the day following the Expiration Date and ending on the third
anniversary of the Expiration Date (the “Extension Term”), if:

 

  A.

Not less than 5 and not more than 7 full calendar months before the Expiration
Date, Tenant delivers written notice to Landlord (“Extension Notice”) electing
to exercise the Extension Option and stating Tenant’s estimate of the Prevailing
Market (defined in ,section 3.5 below) rate for the Extension Tenn;

 

  B.

Tenant is not in default under the Lease beyond any applicable cure period when
Tenant delivers the Extension Notice

 

  C.

No part of the Premises is sublet when Tenant delivers the Extension Notice; and

 

  D.

The Lease has not been assigned before Tenant delivers the Extension Notice.

 

  3.2.

Terms Applicable to Extension Term.

 

  A.

During the Extension Term, (a) the Base Rent rate per rentable square foot shall
be equal to the Prevailing Market rate per rentable square foot; (b) Base Rent
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate and (c) Base Rent shall be payable in
monthly installments in accordance with the terms and conditions of the Lease.

 

  B.

During the Extension Term Tenant shall pay Tenant’s Share of Expenses and Taxes
for the Premises in accordance with the Lease.

 

  3.3.

Procedure for Determining Prevailing Market.

 

  A.

Initial Procedure.   Within 30 days after receiving the Extension Notice,
Landlord shall give Tenant either (1) written notice (“Landlord’s Binding
Notice”) accepting Tenant’s estimate of the Prevailing Market rate for the
Extension Term stated in the Extension Notice, or (ii) written notice
(“Landlord’s Rejection Notice”) rejecting such estimate and stating Landlord’s
estimate of the Prevailing Market rate for the Extension Term. If Landlord gives
Tenant a Landlord’s Rejection Notice, Tenant, within 15

 

Exhibit F

3



--------------------------------------------------------------------------------

 

days thereafter, shall give Landlord either (i) written notice (“Tenant’s
Binding Notice”) accepting Landlord’s estimate of the Prevailing Market rate for
the Extension Term stated in such Landlord’s Rejection Notice, or (ii) written
notice (“Tenant’s Rejection Notice”) rejecting such estimate. If Tenant gives
Landlord a Tenant’s Rejection Notice, Landlord and Tenant shall work together in
good faith to agree in writing upon the Prevailing Market rate for the Extension
Term. If, within 30 days after delivery of a Tenant’s Rejection Notice, the
parties fail to agree in writing upon the Prevailing Market rate, the provisions
of Section 3.3.3 below shall apply.

 

B.

Dispute Resolution Procedure.

 

  1.

If, within 30 days after delivery of a Tenant’s Rejection Notice, the parties
fail to agree in writing upon the Prevailing Market rate, Landlord and Tenant,
within five (5) days thereafter, shall each simultaneously submit to the other,
in a sealed envelope, its good faith estimate of the Prevailing Market rate for
the Extension Term (collectively, the “Estimates”). Within seven (7) days after
the exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Extension Term. Each appraiser so selected shall be certified as an
MAI appraiser or as an ASA appraiser and shall have had at least five (5) years
experience within the previous 10 years as a real estate appraiser working in
Palo Alto, California, with working knowledge of current rental rates and
leasing practices relating to buildings similar to the Building. For purposes
hereof, an “MAI” appraiser means an individual who holds an MAI designation
conferred by, and is an independent member of, the American Institute of Real
Estate Appraisers (or its successor organization, or in the event there is no
successor organization, the organization and designation most similar), and an
“ASA” appraiser means an individual who holds the Senior Member designation
confined by, and is an independent member of, the American Society of Appraisers
(or its successor organization, or, in the event there is no successor
organization, the organization and designation most similar).

 

  2.

If each party selects an appraiser in accordance with Section 3.3.B.1 above, the
parties shall cause their respective appraisers to work together in good faith
to agree upon which of the two Estimates most closely reflects the Prevailing
Market rate for the Extension Term. The Estimate, if any, so agreed upon by such
appraisers shall be final and binding on both parties as the Prevailing Market
rate for the Extension Term and may be entered in a court of competent
jurisdiction. If the appraisers fail to reach such agreement within 20 days
after their selection, then, within 10 days after the expiration of such 20-day
period, the parties shall instruct the appraisers to select a third appraiser
meeting the above criteria (and if the appraisers fail to agree upon such third
appraiser within 10 days after being so instructed, either party may cause a
court of competent jurisdiction to select such third appraiser). Promptly upon
selection of such third appraiser, the parties shall

 

Exhibit F

4



--------------------------------------------------------------------------------

 

instruct such appraiser (or, if only one of the parties has selected an
appraiser within the 7-day period described above, then promptly after the
expiration of such 7-day period the parties shall instruct such appraiser) to
determine, as soon as practicable but in any case within 14 days after his
selection, which of the two Estimates most closely reflects the Prevailing
Market rate. Such determination by such appraiser (the “Final Appraiser”) shall
be final and binding on both parties as the Prevailing Market rate for the
Extension Tern and may be entered in a court of competent jurisdiction. If the
ritual Appraiser believes that expert advice would materially assist him, he may
retain one or more qualified persons to provide such expert advice. The parties
shall share equally in the costs of the Final Appraiser and of any experts
retained by the Final Appraiser. Any fees of any other appraiser, counsel or
expert engaged by Landlord or Tenant shall be borne by the party retaining such
appraiser, counsel or expert.

 

  3.

If the Prevailing Market rate has not been determined by the commencement date
of the Extension Term, Tenant shall pay Base Rent for the Extension Term upon
the terms and conditions in affect dosing the last month ending on or before the
Expiration Date until such time as the Prevailing Market rate has been
determined. Upon such determination, the Base Rent for the Extension Term shall
be retroactively adjusted. If such adjustment results in an under or overpayment
of Base Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the next Base Rent due under the Lease.

 

  3.4.

Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 3.3 above, Landlord, within a reasonable
term thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the Term, the
Expiration Date, and other appropriate terms, and Tenant shall execute and
return the Extension Amendment to Landlord within 15 days after receiving it.
Notwithstanding the foregoing, upon determination of the Prevailing Market rate
for the Extension Term in accordance with Section 3.3 above, an otherwise valid
exercise of the Extension Option shall be fully effective whether or not the
Extension Amendment is executed.

 

  3.5.

Definition of Prevailaing Market. For purposes of this Extension Option,
“Prevailing Markets shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building in the Palo Alto, California area.
The determination of Prevailing Market shall take into account any material
economic differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if

 

Exhibit F

5



--------------------------------------------------------------------------------

 

any, in which the landlord wider any such lease is reimbursed for operating
expenses and taxes. The determination of Prevailing Market shall also take into
consideration any reasonably anticipated changes in the Prevailing Market rate
from the time such Prevailing Market rate is being determined and the time such
Prevailing Market rate will become effective under the Lease.

 

  3.6.

Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Extension Option is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building or the Project
existing on the date hereof.

 

  4.

Monument Signage.

 

  4.1.

So long as (i) Tenant is not in Default under the terms of the Lease;
(ii) Tenant is in occupancy of the Premises; (iii) Tenant has not assigned the
Lease or sublet any part of the Premises, and (iv) Tenant notifies Landlord
prior to December 1, 2009, of its desire to have a Panel (as hereinafter
defined) (individually a “Signage Condition” and collectively, the “Signage
Conditions”). Tenant shall have the right, subject to the terms hereof, to have
its name placed (individually a the “Panel” and collectively, the “Panels”) on
the shared Building monument signs one of which is located in front of the
Building and two of which are located at the street entrance to the Project
(collectively, the “Monument Signs”). The installation of the Panels shall be
subject to (a) the approval of any governmental authority having jurisdiction
and (b) the existing liens of existing tenants in the Building. The location of
the Panels shall be subject to Landlord’s reasonable discretion. The Panels
shall (a) be designed by Landlord, (b) contain the Tenant’s name, (c) be of a
similar size and style as the names of other tenants on the Monument Signs and
be harmonious with the design standards of the Building and Monument Signs,
(d) be affixed to the Monument Signs in a manner consistent with the other
tenant names on the Monument Signs, and (e) if the other tenant names on the
Monument Signs are currently illuminated, be illuminated in a similar manner.
Following receipt of all necessary governmental approvals and so long as the
Signage Conditions are satisfied, Landlord, at Tenant’s sole cost and expanse,
shall fabricate, construct and thereafter install the Panels on the Monument
Signs. All costs for which Tenant is responsible under this Section 4.1 shall be
paid by Tenant to Landlord within 30 days of written request by Landlord.

 

  4.2.

Although Landlord will perform the maintenance and repair to the Monument Signs
and the Panels, Tenant shall be liable for all costs related to such
maintenance, and, if applicable, illumination thereof. In the event that
additional names are listed on the Monument Signs, all future costs of
maintenance and repair shall be provided between Tenant and the other

 

Exhibit F

6



--------------------------------------------------------------------------------

 

parties that are listed an the Monument signs. All costs for which Tenant is
responsible under this Section 4.2 shall be paid by Tenant to Landlord within 30
days written request by Landlord.

 

  4.3.

Upon expiration or earlier termination of the Lease or if during the Term (and
any extensions thereof) any of the Signage Conditions are no longer satisfied,
then Tenant’s rights granted herein will terminate and Tenant, at its cost
within 30 days after request by Landlord, shall remove Tenant’s panels from the
Monument Signs and restore the affected portion of the Monument Signs to the
condition it was in prior to installation of Tenant’s Panels, ordinary wear and
tear excepted. If Tenant does not perform such work within with such 30 day
period, then Landlord may do so, at Tenant’s cost, and Tenant shall reimburse
Landlord for the cost of such work within 30 days after request therefore. The
provisions of this Section 4.3 shall survive expiration or earlier termination
of the Lease.

 

  4.4.

Landlord may, at anytime during the Term (or any extension thereof), upon 30
days prior written notice to Tenant, relocates the position of Tenant’s Panels.
The cost of such relocation of Tenant’s Panels shall be at the cost and expense
of Landlord.

 

Exhibit F

7



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

Exhibit “B” Premises

 

 

LOGO [g496148g50l57.jpg]

 

Page 9 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

Exhibit “B-1”

BILL OF SALE

Telik, Inc. (Purchaser) is purchasing the inventory as defined on the attached
Exhibit C from Boomerang.com, Inc. (Owner) as of this      day of             
2013 subject to the execution of the Sublease for 2100 Geng Road, Suite 102,
Palo Alto, CA 94303 by and between the Parties and Master Lessor consent to
sublease.

Telik, Inc. will pay Boomerang.com, Inc., $1.00 for said Inventory at execution
of the Sublease and execution of the Master Lessor consent to sublease for the
premises at 2100 Geng Road, Suite102 , Palo Alto, CA 94303. All built-in
furniture shall remain in the Premises per the terms of the Master Lease for the
subject premises.

Notwithstanding, Telik, Inc. shall have use of the conference room table,
conference room white board, TV and the refrigerator, during the sublease term,
however such items shall remain the property of Sublessor.

The personal property shall be kept in the same condition as received,
reasonable wear and tear excepted. Should the personal property be damaged,
Telik shall be responsible for the replacement cost for such items.

Sublessor shall remove these personal property items within 7 days prior to the
sublease termination date, unless Sublessor elects at such time to include the
items in the Bill of Sale for an additional price to be mutually agreed to at
such time and will notify Sublessee in writing prior to the lease termination
date accordingly.

By signing below, the parties agree to the terms of this Bill of Sale for the
inventory on the attached inventory list referenced as Exhibit C of the Sublease
Agreement.

AGREED & ACKNOWLEDGED:

 

Owner-Boomerang.com, Inc.-Owner

     

By:

 

 

           

 

Date

   

 

Print name/title

     

 

 

Telik, Inc.- Purchaser

     

By:

 

 

           

 

Date

   

 

Print name/title

     

 

Page 10 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

Exhibit “C” Furniture, Fixtures, Equipment List

 

2100 Geng Furniture Inventory Description      Quantity

Book Shelf

     2      

Chair Standup Desk

     1      

Chairs Bar

     4      

Chairs Conference Room

     10      

Chairs Office

     15      

Computer Racks Enclosed

     2      

Computer Racks Not Enclosed

     1      

Conference Room Table Cherry

     1      

Boomerang owns

Conference Room White Board with flip panels Cherry

     1      

Boomerang owns

Cube Desk (2.5’)

     2      

Cube Desk (3’)

     1      

Cube Desk (4’)

     7      

Cube Desk (5’)

     1      

Cube Desk Corner

     18      

Cube Desk Rectangular (2’)

     24      

Cube Walls (2’ x 4’5”)

     68      

Desk Drawers

     15      

Flip Tops (2.5’)

     4      

Flip Tops (4’)

     1      

Flip Tops (5’)

     3      

Refrigerator Samsung

     1      

Boomerang owns

Table Rectangular (5’)

     1      

Table Rectangular (6’)

     1      

Table Rectangular on Casters

     1      

Table Round Side

     1      

Table Tear Drop

     2      

TV Flat Screen in the Conference Room

     1      

Boomerang owns

White Board Large

     4      

 

Page 11 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

Exhibit “D” Escrow Instructions/Representations

The Sublessee (Telik) shall deposit with the escrow, The Bank of New York Mellon
(the “Escrow Agent,” contact information defined below), the total prepaid rent
(aka “Escrow Property”) and defined in Article 4 herein, $219,093.75 within
three (3) business days of execution of this Sublease – a copy of the executed
Escrow Agreement to be attached to Exhibit D.

Escrow Agent

Corporate Trust Administration

101 Barclay Street-Floor 8W

New York, New York 10286

Attn.: Insurance Trust and Escrow Group

As defined in the Sublease herein, the total prepaid rent (“Escrow Property”)
for the Subleased Premises total $219,093.75. Any additional operating expense
shall be paid by Sublessee (Telik) when due per Article 5 of the Sublease.

As provided in the Escrow Agreement, Sublessee has instructed the Escrow Agent
to pay Sublessor as follows: $11,531.25 on the 28th day of each calendar month
commencing April 28, 2013 and continuing until a final payment is made on
October 28, 2014.

Sublessee represents and warrants to Sublessor that in no event shall Sublessee:

(a) Instruct the Escrow Agent to suspend any of the foregoing payments except
and only in the event: (i) the Sublease is terminated and such termination is
not the result of Sublessee’s default and (ii) Sublessee receives notice that
Sublessor has defaulted in the payment of rent under the Master Lease.

(b) Cancel the Escrow Agreement or remove the Escrow Agent, except and until all
of the foregoing payments are made under the Sublease or the Sublease expires or
is terminated.

(c) Instruct the Escrow Agent to make payments to any person or entity other
than Sublessor, except that if Sublessor fails to pay rent to the Master Lessor
under the Master Lease, or if the Sublease is terminated for any reason,
Sublessee may, in its discretion, instruct the Escrow Agent to make the monthly
payments directly to the Master Lessor, EOP-Embarcadero Place, LLC. The Master
Lessor bank information to wire the monthly payments shall be provided to
Sublessee at such time.

The intent of this escrow account is that the Escrow Property is a prepayment of
rent due to Sublessee per the Sublease agreement attached hereto and shall not
be subject to any bankruptcy or other third party legal action or proceeding.
Should Sublessee file for bankruptcy the total Escrow Property at such time
shall be paid to Sublessor, Boomerang.com, within one (1) business day from
receipt of written notice from Sublessor.

 

Page 12 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



--------------------------------------------------------------------------------

LOGO [g496148g26d14.jpg]

 

MASTER LESSOR CONSENT SHALL BE PROVIDED AS A SEPARATE AGREEMENT

 

Page 13 of 13

 

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.